Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 1 of 46 Pageid#: 4333
                                                                                                                      1



  1                                  UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF VIRGINIA
  2                                    Charlottesville Division

  3   D A M I A N S T I N N I E, e t a l . ,                         Civil No. 3:16cv00044

  4                                P l a i n t i f f s,

  5                     vs.                                          C h a r l o t t e s v i l l e, V i r g i n i a

  6   R I C H A R D D . H O L C O M B,
                                                                     11:05 a.m.
  7                                D e f e n d a n t.                March 25, 2019

  8
                                   TRANSCRIPT OF MOTION HEARING
  9                            BEFORE THE HONORABLE NORMAN K. MOON
                                UNITED STATES SENIOR DISTRICT JUDGE
 10
      A P P E A R A N C E S:
 11
      F o r t h e P l a i n t i f fs :
 12
      JONATHAN TODD BLANK                                   LAURA ANN LANGE
 13   McGuireWoods LLP                                      McGuireWoods LLP
      6 5 2 P e t e r J e f f e r s o n P a r k w a y,      Tower Two-Sixty
 14   Suite 350                                             2 6 0 F o r b e s A v e n u e, S u i t e 1 8 0 0
      C h a r l o t t e s v i l l e, V A 2 2 9 1 1          P i t t s b u r g h, P A 1 5 2 2 2- 3 1 4 2
 15
      F o r t h e D e f e n d a n t:
 16   MAYA MIRIAM ECKSTEIN                                  NEIL KEITH GILMAN
      Hunton & Williams LLP                                 H u n t o n A n d r e w s K u r t h, L L P
 17   R i v e r f r o n t P l a z a, E a s t T o w e r      2 2 0 0 P e n n s y l v a n i a A v e n u e, N W
      951 East Byrd Street                                  W a s h i n g t o n, D C 2 0 0 3 7
 18   R i c h m o n d, V A 2 3 2 1 9

 19

 20

 21

 22   C o u r t R e p o r t e r:                            S o n i a F e r r i s, R P R , O C R
                                                            U.S. Court Reporter
 23                                                         116 N. Main St.               Room 314
                                                            H a r r i s o n b u r g, V A 2 2 8 0 2
 24                                                         5 4 0 . 4 3 4 . 3 1 8 1.    Ext. 7
      P r o c e e d i n g s r e c o r d e d b y m e c h a n i c a l s t e n o g r a p h y; t r a n s c r i p t
 25   p r o d u c e d b y c o m p u t e r.
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 2 of 46 Pageid#: 4334
                                                                                                           2



  1                    T H E C O U R T:    G o o d m o r n i n g.

  2                    C a l l t h e c a s e , p l e a s e.

  3                    T H E C L E R K:    Y e s , Y o u r H o n o r.

  4                    This is Civil Action No. 3:16cv44, Damian Stinnie and

  5   o t h e r s, v e r s u s R i c h a r d D . H o l c o m b.

  6                    T H E C O U R T:    P l a i n t i f f s r e a d y?

  7                    M R . B L A N K:    Y e s , Y o u r H o n o r.

  8                    T H E C O U R T:    D e f e n d a n t s r e a d y?

  9                    M S . E C K S T E I N:    Y e s , Y o u r H o n o r.

 10                    T H E C O U R T:    We'll take up the motion to dismiss

 11   f i r s t.

 12                    M S . E C K S T E I N:    T h a n k y o u , Y o u r H o n o r.

 13                    Maya Eckstein for the Commonwealth and the

 14   C o m m i s s i o n e r.

 15                    The Court is very familiar with the case.                            It's

 16   written one memorandum opinion addressing the motion to

 17   d i s m i s s.      It's written another memorandum opinion addressing

 18   t h e p r e l i m i n a r y i n j u n c t i o n.    A s y o u m a y e x p e c t, w e a g r e e w i t h

 19   o n e ; w e d i s a g r e e w i t h t h e o t h e r.          The change in your thinking

 20   on some of those issues leads me to believe I might have an

 21   u p h i l l b a t t l e t o d a y.        I'm accepting the challenge and,

 22   h o p e f u l l y, I c a n c o n v i n c e y o u w i t h r e s p e c t t o s o m e o f t h e s e

 23   c l a i m s, a t l e a s t, t o d i s m i s s t h e m .

 24                    W h a t I ' d l i k e t o d o t o s t a r t i s t o s e t t h e t a b l e.

 25   We're here on a motion to dismiss to address the sufficiency
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 3 of 46 Pageid#: 4335
                                                                                                            3



  1   o f t h e a m e n d e d c o m p l a i n t.       We're not addressing the evidence

  2   f r o m t h e p r e l i m i n a r y i n j u n c t i o n h e a r i n g.   We believe it would

  3   be inappropriate for the Court to consider that evidence on a

  4   m o t i o n t o d i s m i s s.     I f y o u d o , h o w e v e r, c o n s i d e r i t , w e w o u l d

  5   like to remind the Court that some of that evidence is

  6   i n c o n s i s t e n t w i t h t h e v e r y s t a t u t es t h a t a r e a t i s s u e h e r e ,

  7   a n d a l s o s o m e o f t h e f o r m s, t h e s u m m o n s e s a n d t h e l i k e, t h a t

  8   are at issue here.

  9                 So this motion to dismiss addresses the statutory

 10   s c h e m e t h a t ' s a t i s s u e, a n d w e m u s t v i e w t h o s e s t a t u t e s

 11   t o g e t h e r, n o t i n i s o l a t i o n.      So what I'd like to do first is

 12   t o t a l k a b o u t t h a t s t a t u t o r y s c h e m e.

 13                 The scheme makes clear that with respect to fines and

 14   c o s t s, t h e c o u r t s i s s u e s u s p e n s i o n o r d e r s, n o t t h e D M V .

 15   S e c t i o n 4 6 . 2 - 3 9 5 ( B ) e x p l i c i t l y s t a t e s, " T h e c o u r t s h a l l

 16   f o r t h w i t h s u s p e n d" t h e d r i v e r' s l i c e n s e.

 17                 S e c t i o n C o f t h a t s a m e s t a t u t e s t a t e s t h a t, " B e f o r e

 18   transmitting to the commissioner of the DMV a record of the

 19   p e r s o n' s f a i l u r e o r r e f u s a l t o p a y , t h e c l e r k o f t h e c o u r t

 20   that convicted the person shall provide written notice of the

 21   s u s p e n s i o n o f h i s l i c e n s e. "     Also, in Section C, it states

 22   t h a t, " T h e s u s p e n s i o n w i l l b e e f f e c t i v e" - - " t h e s u s p e n s i o n

 23   will be effective 30 days from the date of conviction if the

 24   fines and costs is not paid prior to the effective date of

 25   t h e s u s p e n s i o n a s s t a t e d o n t h e n o t i c e t h a t i s p r o v i d e d.       The
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 4 of 46 Pageid#: 4336
                                                                                                              4



  1   notice shall be provided to the person at the time of trial

  2   o r s h a l l b e m a i l e d t o t h e p e r s o n. "

  3                  S e c t i o n C a l s o s t a t e s t h a t , " A r e c o r d o f t h e p e r s o n' s

  4   f a i l u r e o r r e f u s a l, a n d o f t h e l i c e n s e s u s p e n s i o n, s h a l l b e

  5   sent to the commissioner if the fines and costs remain unpaid

  6   on the effective date of the suspension specified in the

  7   n o t i c e o r o n t h e f a i l u r e t o m a k e a s c h e d u l ed p a y m e n t. "

  8                  So Section 46.2-395 makes clear that it is the court

  9   that suspends a license and that suspension occurs on the

 10   d a t e o f s e n t e n c i n g.     It becomes effective 30 days later if

 11   t h e f i n e s a n d c o s t s a r e n' t p a i d, b u t t h a t s u s p e n s i o n a l s o

 12   o c c u r s.

 13                  The statutory scheme also makes clear that notice and

 14   an opportunity to be heard are provided to these individuals

 15   r e g a r d i n g t h e a v a i l a b i l i t y o f p a y m e n t p l a n s, c o m m u n i t y

 16   s e r v i c e, a n d e v e n c a n c e l l a t i o n o f t h e e n t i r e f i n a n c i a l

 17   o b l i g a t i o n, b a s e d o n t h e p e r s o n' s f i n a n c i a l c o n d i t i o n.

 18                  Section 19.2-354.1(B) explicitly states that "The

 19   c o u r t s h a l l g i v e a d e f e n d a n t o r d e re d t o p a y f i n e s a n d c o s t s

 20   written notice of the availability of payment plans and

 21   c o m m u n i t y s e r v i c e. "

 22                  S e c t i o n D o f t h a t s a m e s t a t u t e s t a t e s t h a t, " I n

 23   d e t e r m i n i n g t h e l e n g t h o f t i m e t o p a y u n d e r a d e f e r r e d" - -

 24   " m o d i f i e d, d e f e r r e d o r i n s t a l l e d p a y m e n t a g r e e m e n t, a n d t h e

 25   a m o u n t o f t h e p a y m e n t s, a c o u r t s h a l l t a k e i n t o a c c o u n t t h e
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 5 of 46 Pageid#: 4337
                                                                                                                5



  1   d e f e n d a n t' s f i n a n c i a l r e s o u r c e s a n d o b l i g a t i o n s, i n c l u d i n g

  2   f i n e s a n d c o s t s o w e d b y t h e d e f e n d a n t s i n o t h e r c o u r t s. "

  3   S e c t i o n D a l s o s t a t e s t h a t, " T h e l e n g t h o f t h e p a y m e n t

  4   agreement and the amount of the payments shall be reasonable

  5   i n l i g h t o f t h e d e f e n d a n t' s f i n a n c i a l r e s o u r c e s a n d

  6   o b l i g a t i o n s, a n d s h a l l n o t b e b a s e d s o l e l y o n t h e a m o u n t o f

  7   f i n e s a n d c o s t s. "

  8                 Then we also have Section 19.2-358(C), which states

  9   t h a t, " I f a p e r s o n f a i l s t o m a k e p a y m e n t s u n d e r a p a y m e n t

 10   p l a n, a n d i t a p p e a r s t h a t t h e d e f a u l t o f t h e p a y m e n t o f f e e s

 11   and costs is excusable based on the inability to pay, the

 12   court may enter an order allowing the defendant additional

 13   t i m e f o r r e p a y m e n t, r e d u c i n g t h e a m o u n t d u e o f e a c h

 14   i n s t a l l m e n t, o r r e m i t t i n g, c a n c e l l i n g, t h e u n p a i d p o r t i o n i n

 15   whole or in part."

 16                 Now, all of this is also confirmed by the notices

 17   t h a t a r e p r o v i d e d t o d e f e n d a n ts i n t h e s e s i t u a t i o n s.

 18   E x a m p l e s o f t h o s e n o t i c e s a r e a t t a c h e d t o t h e p l a i n t i f f' s

 19   a m e n d e d c o m p l a i n t a n d o r i g i n a l c o m p l a i n t.    If the Court would

 20   l i k e c o p i e s, I h a v e c o p i e s h e r e.         I n t h e a m e n d e d c o m p l a i n t,

 21   Exhibit 3, we have the Virginia uniform summons -- may I pass

 22   one up?

 23                 T H E C O U R T:     You may.

 24                 ( S a i d d o c u m e n t h a n d e d t o t h e C o u r t. )

 25                 M S . E C K S T E I N:     A g a i n, t h i s i s E x h i b i t 3 t o t h e
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 6 of 46 Pageid#: 4338
                                                                                                              6



  1   a m e n d e d c o m p l a i n t.

  2                    I n t h e b o t t o m l e f t t h e r e, t h e r e' s a s p o t f o r t h e

  3   c o u r t t o c h e c k " d r i v e r' s l i c e n s e s u s p e n d e d e f f e c t i v e i n

  4   3 0 d a y s a n d f i n e s a n d c o s t s a r e n o t p a i d i n 3 0 d a y s. "               That

  5   is consistent with the statutory scheme that we've just

  6   d i s c u s s e d.

  7                    S i m i l a r l y, E x h i b i t C t o t h e o r i g i n a l c o m p l a i n t - - a n d

  8   I'll pass up Exhibit C and Exhibit D to the original

  9   c o m p l a i n t.

 10                    ( S a i d d o c u m e n ts h a n d e d t o t h e C o u r t. )

 11                    Exhibit C to the original complaint is a suspension

 12   notice provided to the general district court at the time of

 13   s e n t e n c i n g, a n d a t t h a t t i m e , y o u c a n s e e , m i d w a y t h r o u g h, i t

 14   r e f e r s t h e r e t o n o t i f i c a t i o n r e g a r d i n g s u s p e n s i o n.   "I

 15   a c k n o w l e d g e t h a t I h a v e b e e n n o t i f i e d t h a t m y d r i v e r' s

 16   l i c e n s e/ d r i v i n g p r i v i l e g e h a s b e e n s u s p e n d e d o r r e v o k e d f o r a

 17   p e r i o d o f , " e t c e t e r a, e t c e t e r a.

 18                    A t t h e b o t t o m o f t h a t f i r s t p a g e, t h e r e' s a p e t i t i o n

 19   that the defendant can fill out there providing them an

 20   opportunity to petition for a payment plan or a community

 21   s e r v i c e.       O n t h e n e x t p a g e u n d e r p a r t o n e , t h e r e, i t p r o v i d e s

 22   a defendant explicit notice of the suspension and the process

 23   that he or she can use to attain a payment plan.

 24                    E x h i b i t D t o t h e o r i g i n a l c o m p l a i n t, w h i c h w a s a l s o

 25   handed to you, is a similar form that's used in the circuit
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 7 of 46 Pageid#: 4339
                                                                                                        7



  1   c o u r t, w h i c h h a s a l l o f t h a t s a m e i n f o r m a t i o n.

  2                 So now that we have that table essentially set, what

  3   I'd like to do is apply these facts to the five claims that

  4   w e h a v e h e r e i n t h e c a s e.

  5                 C l a i m o n e i s a d u e p r o c e s s c l a i m.          It's a facial

  6   c h a l l e n g e.    A s w e ' v e j u s t g o n e t h r o u g h, n o t i c e a n d a n

  7   opportunity to be heard are provided by the plain language of

  8   t h e s t a t u t e s t h a t w e ' v e g o n e t h r o u g h.      The statutes are plain

  9   on their face.               The notice is provided on a summons and at

 10   sentencing of the suspension that will become effective if

 11   fines and costs are not paid in 30 days upon payment

 12   according to a plan.                  The opportunity to be heard is offered

 13   at sentencing and at the multitude of times that a defendant

 14   c a n a s k f o r a p a y m e n t p l a n, c o m m u n i t y s e r v i c e o r e v e n

 15   c o m p l e t e c a n c e l l a t i o n o f t h e f i n a n c i a l o b l i g a t i o n.   The

 16   p l a i n t i f f s, t o s u r v i v e a f a c i a l c h a l l e n g e, m u s t s h o w t h a t

 17   there are no set of circumstances under which the act would

 18   b e v a l i d.       T h a t ' s t h e U . S . v . S a l e r n o c a s e.      They cannot do

 19   t h i s, a n d t h e y d o n ' t d i s p u t e t h a t .       They challenge the

 20   s t a n d a r d, b u t t h e y d o n ' t o f f e r a d i f f e r e n t s t a n d a r d.      In

 21   f a c t, t h e F o u r t h C i r c u i t h a s a p p l i e d t h a t s t a n d a r d, t h e

 22   S a l e r n o s t a n d a r d, r e p e a t e d l y.      It did so as recently as 2016

 23   i n U n i t e d S t a t e s v . H o s f o r d, 8 4 3 F . 3 d 1 6 1 .         This was a case

 24   i n v o l v i n g t h e S e c o n d A m e n d m e n t.     It has cited the standard in

 25   S a l e r n o i n n u m e r o u s c a s e s s i n c e a s w e l l.
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 8 of 46 Pageid#: 4340
                                                                                                               8



  1                 A d m i t t e d l y, t h e F o u r t h C i r c u i t h a s a p p l i e d a

  2   different standard in abortion cases and that's because of a

  3   different standard the Supreme Court laid out in the Casey

  4   c a s e a n d i t s p r o g e n y, b u t t h a t ' s s i m p l y n o t a p p l i c a b l e h e r e.

  5   T h e p l a i n t i f f s c a n n o t s h o w t h e r e' s n o s e t o f c i r c u m s t a n c e s

  6   u n d e r w h i c h t h e a c t w o u l d b e v a l i d.          T h e y d o n ' t d i s p u t e t h i s,

  7   a n d t h e c l a i m s h o u l d b e d i s m i s s e d a s a r e s u l t.

  8                 N o w i n c l a i m o n e i n t h i s d u e p r o c e s s c l a i m, t h e y a l s o

  9   p r e s e n t a n a s - a p p l i e d c h a l l e n g e, a n d t h a t c h a l l e n g e i s b a s e d

 10   o n t h e s u p p o s e d n e e d f o r p r e - d e p r i v a t i o n h e a r i n g, b u t o n e i s

 11   provided here.               A pre-deprivation hearing is provided at

 12   s e n t e n c i n g.     E v e n i f t h a t w a s n ' t t h e c a s e, t h e r e i s n o

 13   c o n s t i t u t i o n a l r e q u i r e m e n t f o r a p r e - d e p r i v a t i o n h e a r i n g.

 14   The Fourth Circuit has explicitly stated as much in

 15   T o m a i- M i n o g u e v . S t a t e F a r m M u t u a l A u t o I n s u r a n c e.        That's

 16   c i t e d i n o u r b r i e f.       T h a t ' s 7 7 0 F d . 2 1 2 2 8.       The Fourth

 17   Circuit in that case explicitly held that pre-deprivation

 18   h e a r i n g s a r e n o t r e q u i r e d f o r t h e l o s s o f d r i v e r s' l i c e n s e s.

 19   In that case, no pre-deprivation hearing was offered for the

 20   s u s p e n s i o n o f a d r i v e r' s l i c e n s e f o r f a i l u r e t o s a t i s f y a

 21   j u d g m e n t.       What was offered was an appeal after the

 22   d e p r i v a t i o n, a f t e r t h e s u s p e n s i o n.     The Fourth Circuit in

 23   a d d r e s s i n g t h a t c a s e a p p l i e d t h e M a t t h e w s v . E l d r i d g e f a c t o r,

 24   a n d t h e f i r s t f a c t o r, t h e p r i v a t e i n t e r e s t, t h e c o u r t h e l d ,

 25   " T h e p r i v a t e i n t e r e s t i n a d r i v e r' s l i c e n s e i s n o t s o v i t a l
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 9 of 46 Pageid#: 4341
                                                                                                              9



  1   and essential as are social insurance payments on which the

  2   r e c i p i e n t s m a y d e p e n d f o r h i s v e r y s u b s i s t e n c e.     We do not

  3   d i s p a r a g e t h e i m p o r t a n c e o f a d r i v e r' s l i c e n s e i n t h i s d a y

  4   and time."             I t n o t e d, t h o u g h, t h e S u p r e m e C o u r t h a s

  5   " e x p r e s s l y h e l d t h a t t h e i n t e r e s t i n a d r i v e r' s l i c e n s e i s

  6   n o t s o g r e a t a s t o r e q u i r e a p r e - d e p r i v a t i o n h e a r i n g. "       And

  7   i t c i t e d D i x o n v . L o v e f o r t h a t p r o p o s i t i o n.

  8                 W i t h r e s p e c t t o t h e s e c o n d M a t t h e w s f a c t o r, t h e c o u r t

  9   held the risk of erroneous deprivation was small because

 10   either the defendant paid the judgment or didn't pay the

 11   j u d g m e n t.     T h e s a m e i s t r u e h e r e.      Either the defendant paid

 12   the fees or didn't pay the fees according to a payment plan

 13   t h a t t o o k i n t o c o n s i d e r a t i o n t h e d e f e n d a n t' s f i n a n c i a l

 14   r e s o u r c e s.

 15                 T h e t h i r d f a c t o r, t h e g o v e r n m e n t i n t e r e s t, t h e c o u r t

 16   h e l d w a s h a r d l y i n c o n s e q u e n t i a l.   The aim is to ensure that

 17   motorists are financially responsible and will satisfy any

 18   judgement against them.                     Similar reasoning applies here.

 19                 N o t a b l y, t h e F o u r t h C i r c u i t i n t h a t c a s e ,

 20   T o m a i- M i n o g u e, a l s o h e l d t h a t n o t i c e w a s s u f f i c i e n t, e v e n

 21   though the defendant in that case -- or the plaintiff in that

 22   c a s e, d i d n o t r e c e i v e n o t i c e u n t i l a f t e r t h e s u s p e n s i o n w e n t

 23   i n t o e f f e c t.      The plaintiff received prompt written notice of

 24   a suspension from DMV that informed her clearly of the

 25   reasons for the suspension and cited the statutory authority
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 10 of 46 Pageid#: 4342
                                                                                                               10



  1   f o r t h e s u s p e n s i o n.       The Fourth Circuit believed that to be

  2   s u f f i c i e n t.      We have more than that here.                       We have notice

  3   b e f o r e t h e d e p r i v a t i o n.      That case squarely applies here and

  4   r e q u i r e s d i s m i s s a l o f t h e f i r s t c l a i m.

  5                    I n t h e s e c o n d c l a i m, c l a i m t w o , t h e p l a i n t i f f s a l l e g e

  6   a due process claim under this concept of fundamental

  7   f a i r n e s s.       T h a t ' s e x p l i c i t l y h o w t h e y a l l e g e t h a t c l a i m.   But

  8   t h e f u n d a m e n t a l p r o b l e m w i t h p l a i n t i f f' s f u n d a m e n t a l f a i r n e s s

  9   claim is that the fundamental fairness analysis does not

 10   a p p l y.       They seek to apply the Griffin v. Illinois case in

 11   t h e S u p r e m e C o u r t, a s w e l l a s r e l a t e d S u p r e m e C o u r t c a s e s

 12   s i n c e t h e n - - W i l l i a m s, T a t e , B e a rd e n a n d M a y e r - - b u t t h e y

 13   don't apply here.                   Those cases all involve the loss of rights

 14   t h a t t h e S u p r e m e C o u r t h a s d e c l a r e d t o b e f u n d a m e n t a l, s u c h

 15   a s l i b e r t y i n t e r m s o f i m p r i s o n m e n t o r i n c a r c e r a t i o n, a n d t h e

 16   r i g h t o f a c c e s s t o t h e c o u r t s.          The Supreme Court has

 17   explicitly held that the right to drive or intrastate travel

 18   i s n o t o n e o f t h o s e f u n d a m e n t a l r i g h t s, a n d t h a t w a s i n t h e

 19   Dixon v. Love case.                    I l l i n o i s l a w s u s p e n d e d t h e d r i v e r s'

 20   l i c e n s e s o f t h o s e w h o r e p e a t e d l y w e r e c o n v i c te d o f c e r t a i n

 21   t r a f f i c o f f e n s e s i n a g i v e n p e r i o d o f t i m e.          The court

 22   applied the Matthew v. Eldridge test, not a fundamental

 23   fairness analysis that's set forth in Griffin and its

 24   p r o g e n y.

 25                    A s t h e F o u r t h C i r c u i t n o t e d i n T o m a i- M i n o g u e, a n d i n
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 11 of 46 Pageid#: 4343
                                                                                                               11



  1   D i x o n, t h e c o u r t h e l d , " T h e p r i v a t e i n t e r e s t i n a d r i v e r' s

  2   license is not so great and that something less than an

  3   evidentiary hearing is sufficient prior to the adverse

  4   a c t i o n. "      I n a p p l y i n g M a t t h e w s v . E l d r i d g e, i t d e t e r m i n e d

  5   t h a t t h e r i s k o f e r r o r w a s s m a l l a n d t h e g o v e r n m e n t' s

  6   i n t e r e s t w a s s i g n i f i c a n t.

  7                    That was the holding in a case recently in Oregon,

  8   M e n d o z a v . G a r r e t t, a n d t h a t ' s a l s o c i t e d i n o u r b r i e f.              That

  9   case is very similar to this one in which the plaintiffs in

 10   that case challenged the license suspension statutory scheme

 11   i n O r e g o n t h a t i s s i m i l a r t o t h e o n e h e r e.             That case was a

 12   preliminary injunction ruling in which the court held that

 13   the plaintiffs were not likely to succeed on their

 14   fundamental fairness due process claim because fundamental

 15   f a i r n e s s d i d n o t a p p l y, f o r t h e r e a s o n s I ' v e d i s c u s s e d.            That

 16   w a s a l s o t h e h o l d i n g i n F o w l e r v . J o h n so n , w h i c h i s a l s o

 17   a d d r e s s e d i n o u r b r i e f.         A g a i n, t h a t w a s a s i m i l a r c a s e

 18   challenging the suspension of licenses as a result of the

 19   f a i l u r e t o p a y f i n e s a n d c o s t s.          T h i s i s o u t o f M i c h i g a n, a n d

 20   that was a preliminary injunction hearing as well where the

 21   court held that the plaintiffs were not likely to succeed on

 22   a f u n da m e n t a l f a i r n e s s d u e p r o c e s s c l a i m f o r t h e s a m e

 23   r e a s o n s.      A s a r e s u l t, c l a i m t w o s h o u l d b e d i s m i s s e d.

 24   F u n d a m e n t a l f a i r n e s s s i m p l y d o e s n o t a p p l y.

 25                    C l a i m t h r e e, p l a i n t i f f s a l l e g e e q u a l p r o t e c t i o n
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 12 of 46 Pageid#: 4344
                                                                                                              12



  1   c l a i m, a l s o f u n d a m e n t a l f a i r n e s s, a n d i n t h e a m e n d e d

  2   c o m p l a i n t, t h e p l a i n t i f fs a s s e r t t h e s t a t u t e " p u n i s h e s

  3   p o v e r t y, " a n d t h e y d o n ' t s p e c i f i c a l l y r e f e r t o f u n d a m e n t a l

  4   f a i r n e s s i n t h e i r c o m p l a i n t, b u t i n t h e i r o p p o s i t i o n b r i e f,

  5   t h e y m a k e c l e a r t h a t ' s w h a t t h e y a d v o c a t e s h o u l d a p p l y h e r e,

  6   a n d t h e y r e l y p r i n c i p a l l y o n t h e F o u r t h C i r c u i t' s o p i n i o n,

  7   A l e x a n d e r v . J o h n s o n.       A l e x a n d e r v . J o h n s o n, t h o u g h, w a s a

  8   fundamental fairness case in which the plaintiff challenged

  9   the statute that ordered a criminal defendant to repay the

 10   c o s t o f c o u r t- a p p o i n t e d c o u n s e l o r r i s k a d d i t i o n a l p r i s o n

 11   t i m e.    That fits squarely in the fundamental fairness

 12   a n a l y s i s.    You have the fundamental right of liberty to avoid

 13   i n c a r c e r a t i o n a t s t a k e t h e r e.      That's not what's at stake

 14   h e r e.    W h a t w e h a v e a t s t a k e h e r e i s t h e l o s s o f a d r i v e r' s

 15   l i c e n s e, w h i c h m a y c a u s e a s i g n i f i c a n t b u r d e n, b u t i t d o e s n' t

 16   rise to the level of a constitutional fundamental fairness

 17   a n a l y s i s.    A s a r e s u l t, t h a t c l a i m s h o u l d b e d i s m i s s e d a s

 18   w e l l.

 19                 W i t h c l a i m f o u r, p l a i n t i f f s a l l e g e a n e q u a l

 20   p r o t e c t i o n c l a i m u n d e r t h e r a t i o n a l b a s i s a n a l y s i s.    With

 21   t h a t a p p l i c a t i o n o f f u n d a m e n t a l f a i r n e s s, t h e p l a i n t i f f s m u s t

 22   a l l e g e, f o r t h i s c l a i m, d i s c r i m i n a t o r y i n t e n t w i t h r e s p e c t t o

 23   a s u s p e c t c l a s s a n d a d i s p a r a t e i m p a c t.        They do not allege

 24   d i s c r i m i n a t o r y i n t e n t.    They refer in the complaint to the

 25   legislature having knowledge that the law, the statutory
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 13 of 46 Pageid#: 4345
                                                                                                             13



  1   s c h e m e w e h a v e h e r e i n V i r g i n i a, d o e s a f f e c t t h o s e

  2   individuals who do not have the ability to pay, but that is

  3   n o t e v i d e n c e o f d i s c r i m i n a t o r y i n t e n t.   It does not state the

  4   legislature -- and they do not allege -- that the legislature

  5   p a s s e d t h e l a w b e c a u s e o f t h a t e f f e c t o n t h e p o o r.        It says

  6   nothing other than the legislature passed that law in spite

  7   o f t h a t i n f o r m a t i o n.

  8                 The Fourth Circuit in Sylvia Development Corporation

  9   v. Calvert County Maryland explicitly explained that to prove

 10   t h a t a s t a t u t e h a s b e e n a d m i n i s t e r e d o r e n f o r c ed

 11   d i s c r i m i n a t o r i l y, " m o r e m u s t b e s h o w n t h a n t h e f a c t t h a t a

 12   b e n e f i t w a s d e n i e d t o o n e p e r s o n w h i l e c o n f e r r e d o n a n o t h e r.

 13   A violation is established only if the plaintiff can prove

 14   t h a t t h e s t a t e i n t e n d e d t o d i s c r i m i n a t e. "

 15                 In addition to failing to sufficiently allege an

 16   i n t e n t t o d i s c r i m i n a t e, t h e p l a i n t i f f s h e r e d o n o t a l l e g e t h e

 17   e x i s t e n c e o f a s u s p e c t c l a s s.      A s w e ' v e d i s c u s s e d, t h e r e i s

 18   n o f u n d a m e n t a l r i g h t t o a d r i v e r' s l i c e n s e o r t h e r i g h t t o

 19   i n t r a s t a t e t r a v e l.     A s s u c h , t h e r e i s n o s u s p e c t c l a s s h e r e.

 20   The Fowler case out of Michigan came to the same conclusion

 21   and held that without a fundamental right of discrimination

 22   b a s e d o n a s u s p e c t c l a s s, n o t e v e n r a t i o n a l b a s i s r e v i e w

 23   applied to the case.                    A s a r e s u l t, t h a t c l a i m a l s o s h o u l d b e

 24   d i s m i s s e d.

 25                 F i n a l l y, w e h a v e c l a i m f i v e, t h e e q u a l p r o t e c t i o n
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 14 of 46 Pageid#: 4346
                                                                                                              14



  1   c l a i m, a n d t h i s i s w h e r e p l a i n t i f f s a l l e g e e x t r a o r d i n a r y

  2   c o l l e c t i o n e f f o r t s.    T h e p l a i n t i f f s r e l y o n J a m e s v . S t r a n g e,

  3   b u t t h a t c a s e d o e s n' t s u p p o r t t h e c l a i m.        The debtors here

  4   a r e e n t i t l e d t o t h e s a m e e x e m p t i o n s a s a n y o t h e r d e b t o r s.          No

  5   e x e m p t i o n s h a v e b e e n r e m o v e d.    In fact, the statutes here

  6   provide additional safeguards to debtors allowing for payment

  7   plans or even cancellation of the debt explicitly as a result

  8   o f t h e d e b t o r' s f i n a n c i a l c i r c u m s t a n c e s.    The fact that the

  9   Commonwealth has additional -- has an additional method of

 10   e n f o r c e m e n t a t i t s d i s p o s a l h e r e b y s u s p e n d i n g a d r i v e r' s

 11   l i c e n s e d o e s n o t l e a d t o a d i f f e r e n t c o n c l u s i o n.      The

 12   enforcement procedures need not be identical to be

 13   constitutional with respect to debtor to the state versus

 14   p r i v a t e d e b t o r s.     All of the exemptions apply to these

 15   d e b t o r s a s t o a n y o t h e r d e b t o r, a n d t h e y h a v e m a n y

 16   opportunities to plead their case for payment plans and

 17   c a n c e l l a t i o n a s a r e s u l t o f t h e i r f i n a n c i a l c i r c u m s t a n c e s,

 18   a n d t h a t c l a i m, t h u s , a l s o m u s t b e d i s m i s s e d.

 19                    H a v i n g a d d r e s s e d t h e c l a i m s, I w a n t t o a d d r e s s j u s t

 20   briefly the other arguments that we've made in our brief

 21   r e g a r d i n g R o o k e r- F e l d m a n, E x P a r t e Y o u n g, s t a n d i n g, a n d

 22   j o i n d e r.      I t h i n k I c a n a d d r e s s t h e m a l l i n o n e , f r a n k l y, a n d

 23   I know the Court has already ruled with respect to

 24   R o o k e r- F e l d m a n, E x P a r t e Y o u n g, a n d s t a n d i n g i n c o n j u n c t i o n

 25   w i t h t h e r u l i n g a n d , w i t h r e s p e c t, w e b e l i e v e t h a t r u l i n g i s
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 15 of 46 Pageid#: 4347
                                                                                                                 15



  1   i n e r r o r.

  2                  The fundamental concept that runs through all of

  3   these arguments is that it is the court -- the courts that

  4   s u s p e n d l i c e n s e s, n o t t h e D M V .       T h e D M V , e s s e n t i a l l y, f l i p s a

  5   s w i t c h.     It gets information from the court saying a license

  6   h a s b e e n s u s p e n d e d, f e e s h a v e n o t b e e n p a i d ; t h e r e f o r e, w e

  7   want it to reflect in the DMV record that the license is

  8   s u s p e n d e d.   That is why under Ex Parte Young the DMV

  9   commissioner does not have the special relation to the

 10   c h a l l e n g e d s t a t u t e.    T h e c o m m i s s i o n e r d o e s n' t i m p o s e f i n e s

 11   a n d c o s t s a n d i t d o e s n' t o r d e r s u s p e n s i o n s.          I t a l s o d o e s n' t

 12   r e m o v e s u s p e n s i o ns .    It can remove record of the suspension

 13   f r o m t h e D M V r e c o r d, b u t t h a t i s a l l t h e c o m m i s s i o n e r c a n d o .

 14   The suspension remains in the court file.                                   T h e d r i v e r' s

 15   l i c e n s e r e m a i n s s u s p e n d e d, a c c o r d i n g t o t h e c o u r t.       That

 16   o r d e r h a s n o t b e e n l i f t e d.        That is why the traceability and

 17   r e d r e s s a b i l i t y e l e m e n t s o f s t a n d i n g h a v e n' t b e e n m e t h e r e a n d

 18   t h a t' s a l s o w h y j o i n d e r w o u l d b e a p p r o p r i a t e o f t h e c i r c u i t

 19   c o u r t a n d g e n e r a l d i s t r i c t c o u r t c l e r k s, b u t i s n o t f e a s i b l e,

 20   but they would be required parties here because only they can

 21   t a k e t h a t a c t i o n t h a t w o u l d b e r e q u i r e d.        A c c o r d i n g l y, Y o u r

 22   H o n o r, w e r e s p e c t f u l l y a s k t h e c o m p l a i n t b e d i s m i s s e d.

 23                  T H E C O U R T:      Thank you.

 24                  M R . B L A N K:      G o o d m o r n i n g, Y o u r H o n o r.

 25                  T H E C O U R T:      G o o d m o r n i n g.
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 16 of 46 Pageid#: 4348
                                                                                                              16



  1                  M R . B L A N K:    Jonathan Blank on behalf of Damian

  2   S t i n n i e, M e l i s s a A d a m s, A d r a i n n e J o h n s o n, W i l l i e s t B a n d y a n d

  3   B r i a n n a M o r g a n.

  4                  I w o n ' t t a k e t o o m u c h t i m e , Y o u r H o n o r.        F i r s t, I ' d

  5   l i k e t o m a k e a c o u p l e i n t r o d u c t o r y r e m a r k s.     I'll start with

  6   October 2018, the Attorney General for the Commonwealth of

  7   V i r g i n i a.

  8                  In the context of the unconstitutionality of bail

  9   b o n d s, h e s a i d , " W e c a n n o t h a v e a j u s t i c e s y s t e m t h a t

 10   d e t e r m i n e s f a i r n e s s b a s e d o n w e a l t h a n d m e a n s.      That is wrong

 11   a n d u n j u s t. "

 12                  We agree with him.               He went on to opine on the

 13   c o n s t i t u t i o n a l v i o l a t i o ns o f s u c h a s y s t e m.    H e r e, w e h a v e

 14   close to one million Virginians with suspended licenses based

 15   on a failure to pay a court debt because people are too poor

 16   to pay.            We had 200,000 jail days last year because of a

 17   failure to pay court debt because people are too poor to pay.

 18   We have the same constitutional violations that the Attorney

 19   G e n e r a l s p o k e a b o u t w i t h t h e b a i l b o n d s, a n d w e h a v e m o r e .

 20   W e h a v e a c o n s t i t u t i o n a l c r i s i s.     This lawsuit -- this

 21   lawsuit is the vehicle to address those constitutional

 22   q u e s t i o n s.     It's the vehicle to address this constitutional

 23   c r i s i s.

 24                  T h i s C o u r t s h o u l d n' t d i s m i s s t h i s c a s e .    This Court

 25   s h o u l d n' t d i s m i s s a n y o f t h e s e c o u n t s.      This Court should let
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 17 of 46 Pageid#: 4349
                                                                                                               17



  1   t h i s c a s e g o f o r w a r d.

  2                  I ' l l t o u c h b r i e f l y o n t h e j u r i s d i c t i o n a l i s s u e s.

  3   They spent very little time because Your Honor ruled on them

  4   o n R o o k e r- F e l d m a n.       I t d o e s n' t b a r j u r i s d i c t i o n o v e r

  5   p l a i n t i f f' s c l a i m s.       T h a t ' s o n p a g e 9 o f y o u r o p i n i o n.

  6   Plaintiffs established their injuries fairly traceable to the

  7   c o m m i s s i o n e r, o n p a g e 1 1 o f y o u r o p i n i o n.          The alleged

  8   i n j u r i e s a r e r e a s o n a b l e, p a g e 1 2 - - e x c u s e m e - - r e d r e s s i b l e,

  9   page 12.          B e c a u s e o f t h e c o m m i s s i o n e r' s o b l i g a t i o n s u n d e r

 10   46.2395, he has the special relationship required by Ex Parte

 11   Y o u n g.     N o t h i n g t h a t t h e y s a i d t o d a y, n o t h i n g t h e y p u t i n

 12   t h e i r p l e a d i n g s, n o t h i n g t h a t h a s b e e n s a i d s o f a r s h o u l d

 13   c h a n g e y o u r r u l i n g o r a n y t h i n g d e a l i n g w i t h t h o s e i s s u e s.

 14                  I n d i s p e n sa b l e p a r t y.     T u r n q u i c k l y t o t h a t.      Three

 15   s a l i e n t p o i n t s.       T h e c l e r k' s n e c e s s a r y.     Are they

 16   i n d i s p e n s a b l e?      M o r e i m p o r t a n t, f o r t h i s , t h e b u r d e n i s o n

 17   t h e C o m m o n w e a l t h t o p r o v e b o t h o f t h o s e t h i n g s.         Not a shred

 18   o f e v i d e n c e.         W h a t p r o o f?   The only evidence you saw was at

 19   t h e p r e l i m i n a r y i n j u n c t i o n h e a r i n g.    We put on the two

 20   c l e r k s.    They said they've got nothing to do with it.                                     They

 21   k e e p t a l k i n g a b o u t t h e c o u r t o r d e r s a n d t h e s t a t u t e.          You

 22   h e a r d, a n d i n t h i s c o n t e x t y o u c a n r e l y o n w h a t w a s s a i d a t

 23   the preliminary injunction hearing -- not an order that was

 24   e n t e r e d, n o t a n o r d e r t h a t w a s f o u n d.              The clerks don't enter

 25   t h e s u s p e n s i o n s.       T h e y w a n t t o t a l k a b o u t t h e s t a t u t e.       We
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 18 of 46 Pageid#: 4350
                                                                                                             18



  1   want to talk about what's going on in real life.                                        We want to

  2   t a l k a b o u t w h a t w e p l e d i n o u r c o m p l a i n t.         That's the

  3   s t a n d a r d u n d e r 1 2 ( b ) ( 6 ) , a n a l t e r n a t i v e.   That's what this

  4   C o u r t' s a s k e d t o d o .        The standard 12(b)(6) motions should

  5   only be granted when the complaint does not contain

  6   sufficient factual matters accepted as true to allow the

  7   c o u r t t o d r a w r e a s o n a b l e i n f e r e n c es t h a t t h e p l a i n t i f f c a n n o t

  8   p r e v a i l.      The Commonwealth never even talked about what we

  9   p l e d i n t h e c o m p l a i n t.           They want to go to these

 10   c o n s t i t u t i o n a l p r i n c i p l e s t h a t I ' l l b e g l a d t o a d d r e s s, b u t

 11   g o b a c k t o t h e c o m p l a i n t, a n d i t i s c r y s t a l c l e a r t h a t w e

 12   a l l e g e d f a c t s t o s u p p o r t e a c h o n e o f t h e s e c o u n t s.        A

 13   violation of procedural due process based on lack of

 14   availability to pay.                    Count 1.        W e a l l e g e d a p e r s o n' s

 15   d r i v e r' s l i c e n s e i s a p r o p e r t y i n t e r e s t.      We alleged the

 16   p l a i n t i f f s d i d n o t r e c e i v e a p r e - d e p r i v a t i o n h e a r i n g.     We

 17   alleged the plaintiffs were not afforded notice of a

 18   p r e - d e p r i v a t i o n h e a r i n g.     We allege the plaintiffs were not

 19   a f f o r d e d a p r e - d e p r i v a t i o n h e a r i n g.   T h a t' s a l l t h a t' s

 20   n e e d e d.      T h e c o m p l a i n t i s c h o c k- f u l l o f t h e s e s p e c i f i c

 21   a l l e g a t i o n s.

 22                    T h e y w a n t t o t a l k a b o u t S a l e r n o a n d T o m a i.     First of

 23   all, the exclusive procedural safeguards they're talking

 24   a b o u t i n S a l e r n o - - t h e y d o n ' t e x i s t.        T o m a i - - t h a t' s

 25   talking about a case that deals with specific safety concerns
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 19 of 46 Pageid#: 4351
                                                                                                            19



  1   on the road.             We're not talking about safety concerns on the

  2   r o a d i n T o m a i.      W e ' r e t a l k i n g a b o u t, h e r e, a n a u t o m a t i c

  3   l i c e n s e s u s p e n s i o n t h a t t h e c o m m i s s i o n e r p u t s i n p l a c e.

  4   T h a t' s w h a t w e ' r e t a l k i n g a b o u t.

  5                Count 2, a violation of due process based on

  6   fundamental fairness for punishing people because they are

  7   too poor to pay.               We alleged 46.2395 punishes a person based

  8   on his or her inability to pay rather than willful refusal to

  9   pay.      We allege that each of the plaintiffs are willing to

 10   pay, and we alleged that each of the plaintiffs cannot pay.

 11   T h a t' s a l l t h a t ' s n e e d e d.     T h a t' s a l l t h a t' s n e e d e d.

 12                We do rely on Bearden and I ask the Court to go back

 13   a n d l o o k a t B e a r d e n a n d t h e s e c a s e s.       T h e y s u p p o r t, i f y o u

 14   want to look at the law, every single thing that we have said

 15   a s a f a c t u a l m a t t e r i n t h e c o m p l a i n t.

 16                C o u n t 3 , a v i o l a t i o n o f e q u a l p r o t e c t i o n c l a u s e.       The

 17   C o d e i s s e t u p t o t r e a t p e o p l e n o t i n p o v e r t y d i f f e r e n tl y

 18   t h a n t h o s e i n p o v e r t y.     A g a i n, p l a i n t i f f s a r e t o o p o o r t o

 19   pay.      The plaintiffs are too poor to pay and the plaintiffs

 20   are being treated differently than people that are not too

 21   poor to pay.             I f t h a t i s n o t t h e c a s e , a g a i n, p u t y o u r s e l v e s

 22   i n t h e s a m e s i t u a t i o n.     I f y o u h a d a t r a f f i c o f f e n s e, w h i c h I

 23   h a v e, a m I b e i n g t r e a t e d d i f f e r e n t l y t h a n A d r a i n n e J o h n s o n?

 24   Of course I am.              Is Adrainne Johnson being treated

 25   differently than me?                   Of course she is.              That's what we
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 20 of 46 Pageid#: 4352
                                                                                                           20



  1   a l l e g e i n t h e c o m p l a i n t.      That's all that we need to allege

  2   a t t h i s p o i n t.      Let us have the chance to prove it.

  3                 W e d o n ' t n e e d t o p r o v e d i s c r i m i n a t o r y i n t e n t, b u t m y

  4   colleague said we didn't allege it.                              Paragraphs 60 and 61 is

  5   enough for the allegation with inferences held in our favor

  6   t o p r o v e t h a t w e a l l e g e d t h e d i s c r i m i n a t o r y i n t e n t.        We don't

  7   n e e d t o e v e n a l l e g e t h a t h e r e, b u t w e h a v e.

  8                 A v i o l a t i o n o f d u e p r o c e s s c l a u s e - - t h e r e' s n o

  9   r a t i o n a l b a s i s f o r s u s p e n d i n g p e o p l e' s l i c e n s e f o r

 10   n o n p a y m e n t.   W e a l l e g e d t h e p l a i n t i f f s' l i c e n s es w e r e

 11   automatically suspended when they didn't pay.                                    We allege the

 12   l i c e n s e i s t h e p r o t e c t e d p r o p e r t y i n t e r e s t.     We allege the

 13   p l a i n t i f f s' l i c e n s e i s e s s e n t i a l t o t h e i r l i v e l i h o o d.     We

 14   a l l e g e t h e r e' s n o r a t i o n a l b a s i s t o m o t o r v e h i c l e s a f e t y a n d

 15   a u t o m a t i c s u s p e n s i o n o f l i c e n s e.    We allege the

 16   c o m m i s s i o n e r' s o n t h e b o a r d o f t h e n a t i o n a l o r g a n i z a t i o n,

 17   A A M V A , t h a t s t u d i e d t h e i s s u e a n d f o u n d t h e r e' s n o r a t i o n a l

 18   b a s i s.    W e a l l e g e t h e r e' s n o r a t i o n a l b a s i s t o i n c e n t i v i z e

 19   p a y m e n t b y a u t o m a t i c a l l y s p e n d i n g l i c e n s e s.   We allege that

 20   suspending licenses makes it less likely for those who have

 21   fines to pay them.                 A g a i n, t h a t' s a l l t h a t' s n e e d e d a t t h i s

 22   s t a g e.

 23                 Count 5, equal protection clause -- because the state

 24   of Virginia is using a collection mechanism that a private

 25   creditor may not use.                   T h e y s a y t h a t w e d i d n' t m e e t t h e
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 21 of 46 Pageid#: 4353
                                                                                                              21



  1   a l l e g a t i o n s n e e d e d f o r J a m e s v . S t r a n g e; i t ' s n o t a b o u t

  2   e x e m p t i o n s.     That's not what James v. Strange is talking

  3   a b o u t.       T h a t ' s n o t w h a t w e a l l e g e d.     We alleged that the

  4   C o m m o n w e a l t h, t h r o u g h t h e c o m m i s s i o n e r, i s u s i n g a c o e r c i o n

  5   o f a u t o m a t i c d r i v e r' s l i c e n s e s u s p e n s i o n t o c o l l e c t a s t a t e

  6   d e b t.     T h a t ' s w h a t w e a l l e g e d.     I t ' s n o t a b o u t a n e x e m p t i o n.

  7   It's about what the state can do.                               It's what the state can do

  8   that a private collector can't do.                               Here, the state is using

  9   t h e t e c h n i q u e o f s u s p e n d i n g p e o p l e' s l i c e n s e t o c o l l e c t a

 10   d e b t.     Private creditors can't do that, and the concept of it

 11   -- the concept of it -- to think you're going to coerce

 12   somebody by taking away their license so they can't drive to

 13   g o t o w o r k , t o m a k e t h e m o n e y, t o g e t t h e m o n e y t o p a y t h e

 14   d e b t - - a g a i n, i t ' s c r a z y, a n d i t ' s n o t c o n s t i t u t i o n a l.

 15                    Back to this argument that Bearden only applies to

 16   i n c a r c e r a t i o n - - t h a t ' s j u s t n o t c o r r e c t.    That's not

 17   c o r r e c t.      M a y e r v . C i t y o f C h i c a g o, t h a t d i d n ' t h a v e a n y t h i n g

 18   t o d o , a g a i n, w i t h t h e i n c a r c e r a t i o n.       There was no jail

 19   t i m e.     I t w a s t a l k i n g a b o u t a f r e e t r i a l t r a n s c r i p t.     Jail

 20   time wasn't the only -- because you have the threat of

 21   i n c a r c e r a t i o n.    T h a t ' s n o t w h a t t h i s i s a b o u t.    But here, we

 22   d o h a v e t h r e a t s o f i n c a r c e r a t i o n.        People are threatened by

 23   the fact that they could go to jail if they don't pay their

 24   fines on time.                They are threatened because we know that

 25   p e o p l e h a v e g o n e t o j a i l.
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 22 of 46 Pageid#: 4354
                                                                                                            22



  1                 S o Y o u r H o n o r, w i t h a l l d u e r e s p e c t, w e a r e a t a

  2   1 2 ( b ) ( 6 ) , 1 2 ( b ) ( 1 ) , 1 2 ( b ) ( 7 ) s t a g e.   The 12(b)(1), Your Honor

  3   already ruled on.                 The 12(b)(7), they've put absolutely no

  4   p r o o f f o r w a r d; a n d t h e 1 2 ( b ) ( 6 ) , w e h a v e a l l e g e d a l l t h e

  5   allegations that are necessary to move this case forward and

  6   we should do so expeditiously so we can deal with one of the

  7   w o r s t s t a t u t e s t h a t ' s i n t h e C o d e o f V i r g i n i a t o d a y.

  8                 T h a n k y o u , Y o u r H o n o r.

  9                 T H E C O U R T:      G o a h e a d.

 10                 M S . E C K S T E I N:     J u s t a c o u p l e p o i n t s, Y o u r H o n o r.

 11                 My colleague mentioned the various allegations in

 12   t h e i r a m e n d e d c o m p l a i n t, w e n t o v e r n u m e r o u s a l l e g a t i o n s.   But

 13   you have to have allegations that fit within the law.                                          They

 14   h a v e n' t d o n e t h a t h e r e .

 15                 I didn't hear a word about Dixon v. Love, a seminal

 16   S u p r e m e C o u r t c a s e t h a t h e l d t h e r e' s n o f u n d a m e n t a l r i g h t t o

 17   d r i v e, t o a d r i v e r' s l i c e n s e o r t o i n t r a s t a t e t r a v e l.         They

 18   d o n ' t a d d r e s s t h e S a l e r n o s t a n d a r d.     They didn't address it

 19   h e r e.    And they didn't address the fact that in

 20   T o m a i- M i n o g u e, t h e c o u r t h e l d t h a t a p r e - d e p r i v a t i o n h e a r i n g

 21   w a s n o t r e q u i r e d f o r t h e l o s s o f a d r i v e r' s l i c e n s e.          You

 22   have to have allegations that fit within the law.                                       They don't

 23   have that here.

 24                 I'll make just one final point with respect to

 25   f u n d a m e n t a l f a i r n e s s.   My colleague made a point that Mayer
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 23 of 46 Pageid#: 4355
                                                                                                          23



  1   -- the case in Chicago did not involve jail time but a free

  2   t r a n s c r i p t.    I a l s o m e n t i o n a c c e s s t o t h e c o u r t s h a v e n' t b e e n

  3   f o u n d a s a f u n d a m e n t a l r i g h t b y t h e S u p r e m e C o u r t, a n d f o u n d

  4   that fundamental fairness does apply to cases involving

  5   a c c e s s t o t h e c o u r t s a s w e l l a s t o i n c a r c e r a t i o n.     He also

  6   m e n t i o n e d t h a t , h e r e , i n t h i s c a s e, w e a l s o h a v e p e o p l e w h o

  7   a r e t h r e a t e n e d w i t h j a i l t i m e a n d s o , t h e r e f o r e, B e a r d e n a n d

  8   t h e o t h e r c a s e s s h o u l d a p p l y.     That is nowhere in the

  9   c o m p l a i n t.     Nowhere in the complaint do any of the plaintiffs

 10   at issue here allege that they have been threatened with jail

 11   t i m e b e c a u s e o f t h e i r f a i l u r e t o p a y f i n e s a n d c o s t s.

 12                 Thank you.

 13                 T H E C O U R T:     L e t m e a s k y o u o n e t h i n g.

 14                 Would you just sort of walk me through what would

 15   h a p p e n i f o n e w a s c o n v i c te d o f a n o f f e n s e w h o w a s t o o p o o r t o

 16   pay the cost?              J u s t w h a t w o u l d t a k e p l a c e i n t h e c o u r t,

 17   c o u r t r o o m a n d u p u n t i l t h e t i m e t h e l i c e n s e w a s s u s p e n d e d,

 18   w h a t t h e y c o u l d d o t o p r e v e n t t h a t?       They can't pay, but what

 19   could they do, and what notices would apply to prohibit the

 20   l i c e n s e f r o m b e i n g s u s p e n d e d?

 21                 M S . E C K S T E I N:    R i g h t.

 22                 So upon conviction and sentencing of the underlying

 23   o f f e n s e, t h e f e e s a n d c o s t s a r e a s s e s s e d i n o p e n c o u r t a t

 24   t h a t p o i n t, a n d t h e n a l s o w i t h t h e f o r m t h a t t h e i n d i v i d u a l

 25   i s p r o v i d e d.     So the notice and an opportunity to be heard
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 24 of 46 Pageid#: 4356
                                                                                                             24



  1   a r e p r o v i d e d a t t h a t p o i n t.     A t s e n t e n c i n g, t h e i n d i v i d u a l

  2   c a n s a y , I c a n n o t p a y t h i s.       A n d , i n f a c t, o n t h e s u s p e n s i o n

  3   notice that I handed up to the Court from the general

  4   d i s t r i c t c o u r t a n d t h e c i r c u i t c o u r t, t h e r e i s a s p a c e o n

  5   there for a petition to be filed requesting a payment plan,

  6   requesting even cancellation of the entire financial

  7   o b l i g a t i o n a s a r e s u l t o f t h e p e r s o n' s i n d i v i d u a l f i n a n c i a l

  8   c i r c u m s t a n c e.

  9                  T H E C O U R T:    D o e s t h e j u d g e a d v i s e t h e m a t t h a t t i m e?

 10   I h a v e n' t b e e n i n g e n e r a l d i s t r i c t c o u r t f o r y e a r s, b u t w h e n

 11   t h e j u d g e f i n d s s o m e b o d y g u i l t y, f i n e s t h e m $ 5 0 a n d i m p o s e s

 12   c o s t s, w h a t - - w h o t e l l s t h e m w h a t a t t h a t t i m e ?

 13                  M S . E C K S T E I N:   So at the time that they receive the

 14   d o c u m e n t s t a t i n g t h e s u s p e n s i o n, i t s t a t e s o n t h e r e

 15   explicitly that they are able to ask for the reduced

 16   obligation or a payment plan.                       I t i s r i g h t t h e r e.         Many of

 17   the judges have --

 18                  T H E C O U R T:    I mean, I'm just -- so they're expected

 19   t o r e a d t h i s w h e n t h e y ' r e c o n v i c te d .

 20                  M S . E C K S T E I N:   Different courts handle it

 21   d i f f e r e n t l y.     Every circuit court and general district court

 22   can handle it in the plan they have set out, which the

 23   statutes require them to set out, and the Virginia Supreme

 24   Court rule has set out to make sure the individual does

 25   r e c e i v e n o t i c e, i n c l u d i n g a l l o f t h e o p t i o n s t h a t a r e
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 25 of 46 Pageid#: 4357
                                                                                                                25



  1   available to them.                 So they do receive that notice at that

  2   t i m e.     They also have the opportunity to come back to the

  3   c l e r k - - i n m o s t c a s e s, t h e c l e r k.          I n o t h e r c a s e s, i t c o u l d

  4   b e t h e j u d g e, d e p e n d i n g o n t h e p r o c e s s s e t u p i n e a c h c o u r t

  5   - - t o c o m e b a c k a n d t o s a y , I n e e d a p a y m e n t p l a n; h e r e a r e

  6   m y f i n a n c i a l c i r c u m s t a n c e s; w h a t c a n w e d o ?      Or, I would

  7   p r e f e r t o d o c o m m u n i t y s e r v i c e.

  8                  T H E C O U R T:    Where does the statute give them -- some

  9   courts might not -- do it differently and some might omit

 10   s o m e t h i n g.     How does the statute work?

 11                  M S . E C K S T E I N:      So 19.2-354.1(B) specifically states

 12   t h a t, " T h e c o u r t s h a l l g i v e a d e f e n d a n t o r d e r e d t o p a y f i n e s

 13   and costs written notice of the availability of payment plans

 14   a n d c o m m u n i t y s e r v i c e. "    T h e n t h e S u p r e m e C o u r t r u l e, 1 : 2 4 , I

 15   believe it is, says the same thing and requires the courts to

 16   s e t u p p r o c e s se s f o r t h a t .

 17                  T h e n 1 9 . 2 3 5 4 . 1 ( D ) s p e c i f i c a ll y s t a t e s t h a t, " I n

 18   determining what the payment plan should be, the court shall

 19   t a k e i n t o a c c o u n t t h e d e f e n d a n t' s f i n a n c i a l r e s o u r c e s a n d

 20   o b l i g a t i o n s. "   S o t h a t ' s p r o v i d e d f o r i n t h e s t a t u t e.          Even

 21   the length of the payment plan or the amount of the payments

 22   h a v e t o b e r e a s o n a b l e, " i n l i g h t o f t h e d e f e n d a n t' s f i n a n c i a l

 23   r e s o u r c e s a n d o b l i g a t i o n s. "   So the statutes set out that the

 24   courts have an obligation to provide this notice to the

 25   d e f e n d a n t s.
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 26 of 46 Pageid#: 4358
                                                                                                           26



  1                T H E C O U R T:      The court gives -- I take it it's not a

  2   v e r b a l t h i n g.     T h e y g i v e t h e m t h e p a p e r s.

  3                M S . E C K S T E I N:      I t h i n k i t ' s d i f f e r e n t i n e v e r y c o u r t,

  4   b u t t h e y d o g i v e t h e m t h e p a p e r s.        The statute requires

  5   w r i t t e n n o t i c e, b u t a s t o w h e t h e r c o u r t s p r o v i d e v e r b a l

  6   n o t i c e, I t h i n k t h a t v a r i e s.

  7                T H E C O U R T:      S o , s a y t h e p e r s o n, 1 5 d a y s l a t e r, r u n s

  8   i n t o a g o v e r n m e n t s h u t d o w n a n d d o e s n' t g e t t h e i r c h e c k.       What

  9   c a n t h e y d o a t t h a t p o i n t?

 10                M S . E C K S T E I N:      They can go back to the clerk and

 11   explain the situation and ask for a changed payment plan.

 12   T h e y h a v e t h a t o p p o r t u n i t y.

 13                T H E C O U R T:      How do they know to do that?

 14                M S . E C K S T E I N:      The notices tell them they can ask for

 15   p a y m e n t p l a n s.

 16                T H E C O U R T:      T h e n o t i c e t h e y' r e h a n d e d a t t h e t i m e

 17   t h e y' r e c o n v i c t e d.

 18                M S . E C K S T E I N:      Yes, sir, as well as the statutes on

 19   their face.

 20                T H E C O U R T:      A r e t h e y e n t i t l e d t o a h e a r i n g?     What

 21   says they're entitled to a hearing before --

 22                M S . E C K S T E I N:      W e l l - - s o r r y.

 23                T H E C O U R T:      No.

 24                M S . E C K S T E I N:      At the time they go to the clerk and

 25   say, I need a new payment plan because the government is shut
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 27 of 46 Pageid#: 4359
                                                                                                          27



  1   d o w n, o r w h a t e v e r h a s h a p p e n e d, t h e c l e r k i s r e q u i r e d t o

  2   consider their financial circumstances in setting up --

  3                 T H E C O U R T:      And the clerk decides that?

  4                 M S . E C K S T E I N:     I n s o m e j u r i s d i c t i o n s, i t i s t h e

  5   c l e r k.    I n o t h e r j u r i s d i c t i o n s, I t h i n k i t i s t h e j u d g e.

  6                 T H E C O U R T:      H o w q u i c k l y - - w h a t i f t h e c l e r k d o e s n' t

  7   d o a n y t h i n g b e f o r e t h e e n d o f t h e 3 0 d a y s?

  8                 M S . E C K S T E I N:     S o a t t h i s p o i n t, w e ' r e g o i n g o u t s i d e

  9   o f t h e r e c o r d, o b v i o u s l y, o u t s i d e o f t h e c o m p l a i n t.        My

 10   understanding is that the clerks typically do it at the time

 11   t h a t t h e r e q u e s t i s m a d e, a n d t h e s t a t u t e s r e q u i r e t h e c l e r k s

 12   to do it.          The statutes do not set out, as far as I can

 13   r e c a l l, a t i m e p e r i o d f o r d o i n g i t .        I'm not aware of any

 14   allegation here that any of these plaintiffs defaulted

 15   b e c a u s e t h e c l e r k d i d n ' t m a k e a t i m e l y d e c i s i o n.

 16                 T H E C O U R T:      O k a y.     I'll allow Mr. Blank to speak to

 17   t h a t.     I s h o u l d h a v e a s k e d y o u e a r l i e r.

 18                 M R . B L A N K:      Y o u r H o n o r, y o u c o u l d t e l l I w a s i t c h i n g

 19   to get up.

 20                 T h i s i s w h a t M s . C i o l f i w a s t a l ki n g a b o u t a t t h e

 21   p r e l i m i n a r y i n j u n c t i o n h e a r i n g.   This is T-1 versus T-2.               T-1

 22   that they want to focus is at the time of the conviction or

 23   even at the time of the payment plan.                               That's not what this

 24   c a s e i s a b o u t.       This T-2.           T h i s i s t i m e o f d e f a u l t.     This is

 25   t h e t i m e w h e n c o m m i s s i o n e r c h e c k s i t ' s s u s p e n d e d.      It's T-2.
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 28 of 46 Pageid#: 4360
                                                                                                                   28



  1   T h e r e i s n o n o t i c e b e f o r e t h e a u t o m a t i c s u s p e n s i o n.          There is

  2   n o n o t i c e b e f o r e t h e a u t o m a t i c s u s p e n s i o n.        There is no

  3   p r e - d e p r i v a t i o n h e a r i n g b e f o r e t h e a u t o m a t i c s u s p e n s i o n.

  4   There is nothing in the Code that says, Hey, if you want to

  5   t a k e s o m e b o d y' s l i c e n s e b e f o r e y o u a u t o m a t i c a l l y s u s p e n d i t ,

  6   you have to give them notice and you have to bring them in.

  7   T h a t' s t h e p r o b l e m w i t h t h e s t a t u t e.           T h a t' s w h a t m a k e s t h i s

  8   s t a t u t e u n c o n s t i t u t i o n a l.      T h e c h e c k h a p p e n s; t h e

  9   c o m m i s s i o n e r s u s p e n d s.    Nobody calls these people back in.

 10   N o b o d y g i v e s t h e s e p e o p l e n o t i c e s, a n d i t i s i n o u r

 11   c o m p l a i n t.    I t i s i n t h e c o m p l a i n t.

 12                 T H E C O U R T:       If the defendant was knowledgeable of

 13   w h a t' s c o n t a i n e d i n t h e f o r m , c o u l d t h e d e f e n d a n t w h o ' s

 14   unable to pay prevent --

 15                 M R . B L A N K:       No.         Y o u r H o n o r, t h e a n s w e r i s n o .        And

 16   m o r e i m p o r t a n tl y w h a t ' s i n t h e f o r m t a l k s a b o u t a p a y m e n t

 17   p l a n, p o s s i b l y.      A g a i n, I ' m n o t e v e n s u r e t h e y ' r e t a l k i n g

 18   a b o u t t h e r i g h t t h i n g, b u t e v e n i f t h e r e' s a n o t i c e a t t h e

 19   time of conviction --                      2 0 d a y s , 4 0 d a y s, 6 0 d a y s , 1 0 0 d a y s ,

 20   1 2 0 d a y s , 3 0 0 d a y s b e f o r eh a n d - - t h a t ' s n o t e n o u g h b e f o r e y o u

 21   a u t o m a t i c a l l y t a k e i t i f t h e y d e f a u l t a n d t h e c o m m i s s i o ne r

 22   t h e n s u s p e n d s a u t o m a t i c a l l y b e c a u s e o f t h e c o m p u t e r s y s t e m.

 23   T h a t' s n o t e n o u g h.        It's constitutionally deficient because

 24   t h e y d o n o t g i v e t h a t p e r s o n t h e n o t i c e.            As you said, there

 25   a r e a l l t h e s e t h i n g s t h a t c o u l d h a p p e n:           G o v e r n m e n t s h u t d o w n,
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 29 of 46 Pageid#: 4361
                                                                                                          29



  1   s o m e b o d y g e t s i n a n a c c i d e n t, s o m e b o d y g e t s s i c k a n d i s

  2   i n f i r m e d - - t h e m y r i a d o f t h i n g s w e g o t h r o u g h i n e v e r yd a y

  3   l i f e.    T h e r e' s n o t h i n g t h a t c o m e s b a c k t o t h a t p e r s o n b e f o r e

  4   y o u s u s p e n d, a n d t h e r e i s n o p r o c e s s t h a t t h e c o m m i s s i o n e r

  5   h a s t o s a y b e f o r e y o u s u s p e n d, t h i s i s w h a t w e ' r e g o i n g t o

  6   d o , a n d h a v e a p r e - d e p r i v a t i o n h e a r i n g.   T h a t i s t h e p r o b l e m.

  7   T h e y' r e t a l k i n g a b o u t T - 1 .   We are talking about T-2.                     Two

  8   d i f f e r e n t p o i n t s i n t i m e.

  9                I d o n ' t k n o w i f t h a t a n s w e r s y o u r q u e s t i o n.      The only

 10   thing I would say about the jail time, at least one, and I

 11   t h i n k, f r a n k l y, t w o o f o u r p l a i n t i f f s s e r v e d j a i l t i m e.     So

 12   it's in the complaint with the inferences most considered

 13   towards us.

 14                T H E C O U R T:     I'll allow you to speak -- just comment

 15   - - s i n c e y o u g e t t h e l a s t w o r d , o n t h a t p o i n t.

 16                M S . E C K S T E I N:    The notice and the pre-deprivation

 17   h e a r i n g a r e p r o v i d ed a t t h e t i m e o f s e n t e n c i n g.    That is when

 18   n o t i c e i s p r o v i d e d t h a t t h e l i c e n s e, i n f a c t, i s s u s p e n d e d - -

 19   a l r e a d y i s s u s p e n d e d.   The suspension will go into effect

 20   w i t h i n 3 0 d a y s o r u p o n a d e f a u l t i n p a y m e n t.       That is when

 21   t h e n o t i c e a n d o p p o r t u n i t y t o b e h e a r d a r e p r o v i d e d.

 22                T H E C O U R T:     What if the person just says, Look, I

 23   have no means to pay.                  T h e r e' s n o w a y t h a t I c o u l d e v e r c o m e

 24   u p w i t h t h e m o n e y.      Does the clerk -- they can't abate the

 25   fine or costs, can they?
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 30 of 46 Pageid#: 4362
                                                                                                          30



  1                  M S . E C K S T E I N:   Yes.     The statutes explicitly allow

  2   the clerk or the judge to explicitly cancel the financial

  3   o b l i g a t i o n.    I t h i n k t h e w o r d t h a t' s u s e d i s r e m i t.     They can

  4   order community service instead of the fine, and the statute

  5   requires --

  6                  T H E C O U R T:    W h a t a b o u t t h e c o s t s?

  7                  M S . E C K S T E I N:   T h e c o s t s a n d f i n e s, y e s .

  8                  The statute specifically states that that decision

  9   h a s t o b e m a d e b a s e d o n t h e i n d i v i d u a l' s f i n a n c i a l

 10   c i r c u m s t a n c e s.

 11                  M R . B L A N K:    Y o u r H o n o r, I h a v e t o c o r r e c t t h e r e c o r d

 12   o n o n e t h i n g, a n d I d o n ' t m i n d i f M s . E c k s t e i n r e s p o n d s, b u t

 13   the issue on whether or not -- a cancellation of debt, it's a

 14   s h o w c a u s e h e a r i n g, a n d , a g a i n, i t ' s a v a i l a b l e o n m o t i o n o f

 15   t h e c o u r t o r C o m m o n w e a l t h.    It's not correct to say that a

 16   clerk can do that.

 17                  M S . E C K S T E I N:   The show cause hearing is provided for

 18   i n t h e s t a t u t e f o r w h e n t h e p e r s o n w i l l f a c e j a i l t i m e.

 19   T h a t' s t h e w a y t h e s t a t u t e i s w o r d e d.       It specifically refers

 20   to show cause for incarceration for failure to pay fines and

 21   c o s t s.

 22                  T H E C O U R T:    Thank you.

 23                  N o w w e ' l l h e a r t h e m o t i o n t o c e r t i f y c l a s s.

 24                  M S . L A N G E:    G o o d m o r n i n g, Y o u r H o n o r.

 25                  The plaintiffs seek to represent two classes of
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 31 of 46 Pageid#: 4363
                                                                                                                31



  1   individuals whose licenses have been or will be suspended

  2   a u t o m a t i ca l l y d u e t o t h e f a i l u r e t o p a y c o u r t- r e l a t e d d e b t .

  3   D e f e n d a n t, C o m m i s s i o n e r R i c h a r d D . H o l c o m b, c a r r i e s o u t t h e

  4   suspension process under Section 46.2-395 of the Code of

  5   V i r g i n i a w i t h o u t n o t i c e, w i t h o u t a h e a r i n g a n d w i t h o u t

  6   c o n s i d e r a t i o n o f t h e s e p e r s o n s' i n a b i l i t y t o p a y .      Each of

  7   t h e s e f a i l u r e s c o n s t i t u t e s a v i o l a t i o n o f p l a i n t i f f s' a n d t h e

  8   c l a s s m e m b e r s' c o n s t i t u t i o n a l r i g h t s.   Every class member has

  9   b e e n o r w i l l b e s u b j e c te d t o t h e c o m m i s s i o n e r' s u n i f o r m

 10   p r a c t i c e.   Because of the uniform practices in implementing

 11   S e c t i o n 4 6 . 2 - 3 9 5 , P l a i n t i f f s D a m i a n S t i n n i e, B r i a n n a M o r g a n,

 12   M e l i s s a A d a m s, A d r a i n n e J o h n s o n, W i l l i e s t B a n d y, a n d h u n d r e d s

 13   of thousands of Virginia residents like them have lost their

 14   l i c e n s e s.

 15                 P l a i n t i f f s s e e k t o c e r t i f y t w o c l a s s e s:       F i r s t, t h e

 16   s u s p e n d e d c l a s s, w h i c h i n c l u d e s a l l p e r s o n s w h o s e d r i v e r' s

 17   l i c e n s e a r e c u r r e n tl y s u s p e n d e d d u e t o t h e i r f a i l u r e t o p a y

 18   court debt pursuant to Virginia Code Section 46.2-395.                                            In

 19   a d d i t i o n, t h e f u t u r e s u s p e n s i o n c l a s s s e e k s t o e n c o m p a s s a l l

 20   p e r s o n s w h o s e d r i v e r' s l i c e n s e w i l l b e s u s p e n d e d d u e t o t h e i r

 21   f a i l u r e t o p a y c o s t d e b t, p u r s u a n t t o S e c t i o n 4 6 . 2 - 3 9 5 .

 22   Plaintiffs in the classes seek a declaration that Section

 23   46.2-395 of the Virginia Code is unlawful and violates their

 24   a n d t h e i r c l a s s m e m b e r s' r i g h t s u n d e r t h e C o n s t i t u t i o n a n d

 25   t h e l a w s o f t h e U n i t e d S t a t e s; a n i n j u n c t i o n t o e n j o i n t h e
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 32 of 46 Pageid#: 4364
                                                                                                            32



  1   commissioner from enforcing Section 46.2-395 against

  2   p l a i n t i f f s a n d t h e m e m b e r s o f t h e c l a s s; t o r e m o v e a n y

  3   s u s p e n s i o ns i m p o s e d p u r s u a n t t o S e c t i o n 4 6 . 2 - 3 9 5 a n d t h e

  4   p l a i n t i f f s' s u s p e n d e d c l a s s m e m b e r s' d r i v i n g r e c o r d s; a n d t o

  5   enjoin the commissioner from charging a fee to reinstate

  6   p l a i n t i f f s' a n d s u s p e n d e d c l a s s m e m b e r s' l i c e n s e s i f t h e r e

  7   a r e n o o t h e r r e s t r i c t i o n s o n t h e i r l i c e n s e s.     Both proposed

  8   classes meet the certification requirements under Rule 23.

  9                The defendant did not appear to challenge the

 10   numerosity and adequacy elements of Rule 23 so I'll touch

 11   u p o n t h o s e b r i e f l y a t t h e o u t s e t.

 12                F i r s t, w i t h r e s p e c t t o n u m e r o s i t y, t h e C o m m o n w e a l t h' s

 13   o w n r e c o r d s, t h e i r o w n s t a t i s t i c s, d e m o n s t r a t e t h a t a t a n y

 14   particular time, hundreds of thousands of individuals have

 15   their licenses indefinitely suspended for failure to pay

 16   court debt.           Almost a million people have had at least one

 17   s u s p e n s i o n f o r c o u r t d e b t a s o f J a n u a r y 2 0 1 7.      Governor

 18   McAuliffe stated that nearly 650,000 Virginia residents

 19   c u r r e n tl y h a v e a s u s p e n d e d d r i v e r' s l i c e n s e b e c a u s e t h e y

 20   cannot afford to pay their legal fees and court costs to the

 21   s t a t e.

 22                W i t h r e s p e c t t o a d e q u a c y; t h e r e p r e s e n t a t i v e

 23   plaintiffs do not have any conflict with the other members of

 24   t h e c l a s s, a n d t h e r e h a s n o t b e e n a n y s h o w i n g o f a n y c o n f l i c t

 25   w i t h t h e o t h e r m e m b e r s o f t h e c l a s s.       The named plaintiffs
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 33 of 46 Pageid#: 4365
                                                                                                                33



  1   are knowledgeable of the facts of this case and they are

  2   dedicated to actively participating in this case on behalf of

  3   a l l V i r g i n i a r e s i d e n t s.      T h e r e f o r e, w e t h i n k t h a t b o t h t h e

  4   numerosity and adequacy prongs of Rule 23(A) are met.

  5                 N o w , t u r n i n g t o c o m m o n a l i t y.     W h e r e, a s h e r e, t h e

  6   p l a i n t i f f s' c l a i m s a n d c l a s s c l a i m s a r e c h a l l e n g i n g a n

  7   a g e n c y' s u n i f o r m a n d g e n e r a l l y a p p l i c a b l e s y s t e m i c p r a c t i c e s,

  8   c o m m o n a l i t y i s m e t b e c a u s e t h e d e f e n d a n t' s a c t i o n s a r e t h e

  9   f o c u s.    T h e y ' r e c e n t r a l t o t h e c l a i m s o f a l l c l a s s m e m b e r s.

 10   A s t h i s C o u r t p r e v i o u s l y e x p l a i n e d i n a n a n a l o g o u s s i t u a t i o n,

 11   s u i t s s e e k i n g i n j u n c t i v e r e l i e f, b y t h e i r v e r y n a t u r e,

 12   present common questions of law and fact.

 13                 The commissioner in this case has a uniform policy of

 14   issuing license suspensions for nonpayment once it receives a

 15   c o m p u t e r i z e d t r a n s m i s s i o n.   Every one of the members of the

 16   proposed class is equally subject to Section 46.2-395 at the

 17   t i m e t h e y d e f a u l t o n p a y m e n ts o w e d t o t h e c o u r t.            Resolving

 18   t h e q u e s t i o n s o f w h e t h e r t h e p r o c e s s v i o l a t e s t h e p l a i n t i f f'

 19   c o n s t i t u t i o n a l r i g h t s i s c e n t r a l t o t h e l a w s u i t.       If resolved

 20   f o r t h e p l a i n t i f f s, i t e s t a b l i s h e s t h e n e e d t o c e a s e t h e

 21   practice and remove the unconstitutional impediments on their

 22   l i c e n s es .    I f r e s o l v e d a g a i n s t t h e p l a i n t i f f s, i t h o l ds t h e

 23   p o l i c y a s i t c u r r e n tl y e x i s t s.        The point is, the claims all

 24   d e r i v e f r o m t h e s a m e c o m m o n p r a c t i c e.       T h e r e f o r e, c o m m o n a l i t y

 25   is met.
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 34 of 46 Pageid#: 4366
                                                                                                               34



  1                 W i t h r e s p e c t t o t y p i c a l i t y, p l a i n t i f f s i n e a c h c l a s s

  2   m a t t e r a r e s u b j e c t t o t h e s u s p e n s i o n, e i t h e r i n t h e p a s t o r

  3   i n t h e f u t u r e, f o r n o n p a y m e n t o f c o u r t c o s t s p u r s u a n t t o

  4   Section 46.2-395.                Plaintiffs in each class member will

  5   benefit in the declaration that Section 46.2-395, including

  6   t h e c o m m i s s i o n e r' s i m p l e m e n t a t i o n o f i t , i s u n c o n s t i t u t i o n a l.

  7   Plaintiffs Bandy and Johnson and each future class member

  8   w i l l b e n e f i t f r o m a n o r d e r p r o h i b i t i n g f u r t h e r i n j u n c t i o ns - -

  9   further suspensions -- sorry -- under Section 46.2-395.

 10   P l a i n t i f f s S t i n n i e, M o r g a n a n d A d a m s, a n d e a c h s u s p e n d e d

 11   class member will benefit from an order requiring the removal

 12   o f a n y s u s p e n s i o ns i m p o s e d p u r s u a n t t o S e c t i o n 4 6 . 2 - 3 9 5 f r o m

 13   t h e d r i v e r' s l i c e n s e, a n d a n i n j u n c t i o n p r o h i b i t i n g t h e

 14   c o m m i s s i o n e r f r o m c h a r g i n g a f e e t o r e i n s t a t e t h o s e m e m b e r s'

 15   l i c e n s e i f t h e r e a r e n o o t h e r r e s t r i c t i o n s o n t h e i r l i c e n s e s.

 16   T h e p l a i n t i f f s a r e t y p i c a l o f t h e c l a s s.

 17                 Turning to Rule 23(b).                    Here, plaintiffs seek

 18   injunctive and declaratory relief under Rule 23(b)(2).                                            That

 19   is operative when the party opposing the class has acted or

 20   r e f u s e d t o a c t o n g r o u n d s t h a t a p p l y i n g e n e r a l t o t h e c l a s s,

 21   so that final injunctive relief or corresponding declaratory

 22   r e l i e f i s a p p r o p r i a t e, r e s p e c t i n g t h e c l a s s a s a w h o l e.

 23                 C e r t i f i c a t i o n i s a p p r o p r i at e h e r e .    The claims rest

 24   o n t h e d e f e n d a n t' s c o n d u c t, w h i c h i s b a s e d o n p o l i c i e s a n d

 25   p r a c t i c e s a p p l i c a b l e t o t h e e n t i r e c l a s s.       Members of the
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 35 of 46 Pageid#: 4367
                                                                                                             35



  1   r e s p e c t i v e p r o p o s e d c l a s s e s f a c e t h e s a m e r i s k o f h a r m:

  2   either the future or current unconstitutional deprivation of

  3   t h e i r d r i v e r' s l i c e n s e s.      The harm results from the DMV's

  4   enforcement of the same statutory tax, Section 46.2-395,

  5   w h i c h e q u a l l y a p p l i e s t o a l l m e m b e r s.

  6                 T h e r e l i e f s o u g h t w i l l b e n e f i t a l l c l a s s m e m b e r s.       A

  7   d e c l a r a t i o n t h a t S e c t i o n 4 6 . 2 - 3 9 5 a n d t h e c o m m i s s i o n e r' s

  8   associated practice of automatically issuing license

  9   s u s p e n s i o n s f o r n o n p a y m e n t, w i t h o u t n o t i c e o r a n o p p o r t u n i t y

 10   f o r a h e a r i n g, i s u n c o n s t i t u t i o n a l.      An injunction requiring

 11   the commissioner to cease enforcement of Section 46.2-395 and

 12   t o r e m o v e t h e w r o n g f u l s u s p e n s i o ns f r o m t h e p l a i n t i f f' s a n d

 13   s u s p e n d e d c l a s s m e m b e r s' l i c e n s e s.

 14                 A s t h e S u p r e m e C o u r t, t h e F o u r t h C i r c u i t, a n d a l l t h e

 15   t r e a t i s e s o n c l a s s a c t i o n s h a v e e x p l a i n e d, a c t i o n s b r o u g h t

 16   f o r i n j u n c t i v e r e l i e f a l l e g i n g c i v i l r i g h t s v i o l a t i o ns a r e

 17   precisely the type of suit that Rule 23(b)(2) is designed

 18   for.      Because the focus of this case is on the statutory

 19   s c h e m e, a n d t h e d e f e n d a n t' s c o n d u c t a n d t h e c l a s s s e e k s

 20   u n i f o r m i n j u n c t i v e a n d d e c l a r a t o r y r e l i e f, c l a s s

 21   certification is proper here.

 22                 Thank you.

 23                 M R . G I L M A N:       G o o d a f t e r n o o n, Y o u r H o n o r.   Neil Gilman

 24   f o r t h e c o m m i s s i o n e r.

 25                 I want to start by addressing Counts 2 to 5, which
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 36 of 46 Pageid#: 4368
                                                                                                              36



  1   a r e p l a i n t i f f s' a s - a p p l i e d c h a l l e n g e s, a n d t h e n I ' l l t u r n t o

  2   the facial challenge in Count 1.

  3                  We demonstrate in our brief why a class that requires

  4   proof of financial circumstances for each class member can't

  5   b e c e r t i f i e d.      Plaintiffs don't really challenge that

  6   a n a l y s i s i n a n y w a y a n d , i n f a c t, I t h i n k t h e y p r o b a b l y a g r e e

  7   with it.           I n s t e a d, w h a t p l a i n t i f f s s e e m t o a r g u e i s t h a t t h e

  8   - - i s t h a t w e m i s c o n s t r u e t h e i r c l a i m s.         They say at page 4

  9   of the reply brief -- and they say it in other places as

 10   w e l l, Y o u r H o n o r - - b u t i t ' s p r e t t y c l e a r t h e r e, t h a t t h e y ' r e

 11   c l a i m i n g t h e s t a t u t e i s u n c o n s t i t u t i o n a l f o r e v e r y o n e,

 12   " r e g a r d l e s s o f t h e i r f i n a n c i a l c i r c u m s t a n c e s. "   A g a i n, w e ' r e

 13   t a l k i n g h e r e a b o u t t h e i r a s - a p p l i e d c l a i m s.      So I'm going to

 14   point to four pieces of evidence and after the argument this

 15   m o r n i n g, m a y b e e v e n a f i f t h, t h a t s h o w t h i s i s i n c o r r e c t a n d

 16   the plaintiffs are trying to recast these claims because they

 17   know they can't be certified -- they know the as-applied

 18   c l a i m s c a n ' t b e c e r t i f i e d.

 19                  F i r s t, Y o u r H o n o r, a t t h e F e b r u a r y 2 , 2 0 1 7, h e a r i n g

 20   o n t h e m o t i o n t o d i s m i s s, p l a i n t i f f s' c o u n s e l m a d e p e r f e c t l y

 21   clear that ability to pay is crucial to their as-applied

 22   c l a i m s.     A t p a g e 6 1 o f t h e t r a n s c r i p t, M s . K e n d r i c k s a y s t h a t

 23   t h i s c a s e i s a n a s - a p p l i e d c h a l l e n g e, " o n b e h a l f o f a n

 24   enormous plaintiff class as to whom the law is

 25   u n c o n s t i t u t i o n a l. "   N o t a s t o e v e r y o n e, Y o u r H o n o r, j u s t
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 37 of 46 Pageid#: 4369
                                                                                                             37



  1   t h o s e f o r w h o m t h e l a w i s u n c o n s t i t u t i o n a l.     If that left any

  2   d o u b t, Y o u r H o n o r, a b o u t p l a i n t i f f' s c a s e, i t t h e n b e c a m e

  3   p e r f e c t l y c l e a r w i t h t h e n e x t s e n t e n c e, w h i c h c o u n s e l s a i d ,

  4   a n d I q u o t e - - t h i s i s a d i r e c t q u o t e.          "The law is

  5   constitutional when it comes to people who are able to pay.

  6   It's unconstitutional when it comes to people who are unable

  7   to pay."

  8                Y o u r H o n o r, t h a t' s b a s i c a l l y o u r e n t i r e a r g u m e n t

  9   against class certification of Counts 2 to 5.                                   The plaintiffs

 10   seek to include in the class people whom they admit the law

 11   is constitutional for.                   The Supreme Court says in Dukes and

 12   J e n n i n g s, y o u c a n ' t d o t h a t .     You can't have a (b)(2) class

 13   w h e r e t h e c o n d u c t i s n ' t u n l a w f u l a s t o a l l c l a s s m e m b e r s.

 14   I t ' s b l a c k l e t t e r l a w f r o m t h e S u p r e m e C o u r t a n d , a g a i n,

 15   t h a t' s D u k e s a n d J e n n i n g s.      Now, that hearing was a little

 16   more than two years ago.                      The other pieces of evidence are

 17   m u c h m o r e r e c e n t.

 18                T h e s e c o n d p i e c e i s p l a i n t i f f s' a m e n d e d c o m p l a i n t,

 19   w h i c h m a k e s i t c l e a r t h a t C o u n t s 2 t o 5 o n l y a p p l y, " t o t h o s e

 20   who cannot pay."               We cited the paragraphs in our brief and

 21   include paragraphs 338, 346, 356, 357, 359 and 363.

 22                T h i r d, t h e n a m e d p l a i n t i f f s t h e m s e l v e s t e s t i f i e d t h a t

 23   those who can pay but choose not to are not part of the class

 24   t h e y s e e k t o r e p r e s e n t.    We cited that testimony in our

 25   brief -- I think it was four or five -- and counsel told you
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 38 of 46 Pageid#: 4370
                                                                                                           38



  1   earlier in her argument that these plaintiffs were adequate

  2   b e c a u s e t h e y w e r e k n o w l e d g e a b l e a b o u t t h e c a s e , a n d e n g a g e d.

  3   Y e t , t h e y d o n ' t t h i n k t h e y' r e r e p r e s e n t i n g p e o p l e w h o c a n

  4   pay.         But yet, those people are still included in their

  5   c l a s s.

  6                   F o u r t h, p l a i n t i f f s s a i d i t i n t h e i r m o t i o n f o r c l a s s

  7   c e r t i f i c a t i o n.   They say the named plaintiffs will provide

  8   e v i d e n c e o f f o u r t h i n g s.     T h i s i s a t p a g e 2 1 o f t h e i r b r i e f.

  9   They say that this evidence is "identical to what other class

 10   m e m b e r s w o u l d p r o f f e r. "    And the second bullet -- they list

 11   f o u r b u l l e t s o f w h a t t h e y ' r e g o i n g t o p r o v e.      The second

 12   b u l l e t, i s " t h a t s h e o r h e w a s u n a b l e t o p a y t h o s e c o s t s. "

 13   I n o t h e r w o r d s, t h e y ' r e g o i n g t o c o m e u p a n d p r o v e a b u n c h o f

 14   t h i n g s, i n c l u d i n g i n a b i l i t y t o p a y .

 15                   Y o u r H o n o r, t h e r e s i m p l y c a n ' t b e a n y d i s p u t e t h a t

 16   the plaintiffs consistently recognize the need to prove

 17   ability to pay as part of their case, and it's really

 18   o b v i o u s, a n d , a g a i n, I t h i n k i t ' s r e a l l y u n d i s p u t e d t h a t

 19   ability to pay is a highly individualized issue that can't be

 20   a d j u d i c a t e d o n a c l a s s- w i d e b a s i s.      You're not going to come

 21   into this court and adjudicate hundreds of thousands of --

 22   m a k e h u n d r e d s o f t h o u s a n d s o f a b i l i t y t o p a y d e t e r m i n a t i o n s.

 23                   Y o u k n o w , f i n a l l y, t h e r e' s n o d i s p u t e t h a t t h e c l a s s

 24   definition includes people who can pay and people who can't

 25   pay.         I n o t h e r w o r d s, t h e c l a s s i s w a y o v e r b r o a d a n d i t c a n ' t
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 39 of 46 Pageid#: 4371
                                                                                                              39



  1   b e c e r t i f i e d a s t o t h o s e c l a i m s.

  2                 A g a i n, I d o n ' t r e a l l y t h i n k t h a t t h e p l a i n t i f f s

  3   disagree with any of that.                        So what do they do?                 They try to

  4   r e d e f i n e t h e i r c l a i m s.       They now argue all their claims are,

  5   " p r o c e s s c l a i m s, " a n d , a g a i n, t h a t' s a t p a g e 4 o f t h e r e p l y

  6   b r i e f.    But that's not what they said.                          T h a t' s n o t w h a t t h e y

  7   p l e d.     L e t ' s l o o k a t C o u n t 2 , f o r e x a m p l e.        If you look at

  8   t h e c o m p l a i n t, C o u n t 2 , t h e c l a i m i s t h a t t h e s t a t u t e i s

  9   " f u n d a m e n t a l l y u n f a i r. "    It "punishes individuals solely for

 10   his or her inability to pay."                          It's not a process claim and I

 11   think the motion to dismiss argument this morning -- earlier

 12   t h i s m o r n i n g - - m a d e t h a t c l e a r.

 13                 T h e o t h e r c o u n t s a r e s i m i l a r.       It really makes very

 14   little sense to argue that these as-applied claims are

 15   p r o c e s s c l a i m s.     C o u n t 1 i s t h e f a c i a l c h a l l e n g e.      If the

 16   p l a i n t i f f s c a n ' t s h o w t h a t t h e s t a t u t e i s f a c i a ll y i n v a l i d,

 17   w h i c h m e a n s u n c o n s t i t u t i o n a l i n e v e r y p o s s i b l e a p p l i c a t i o n, I

 18   don't understand how they can show that it's unconstitutional

 19   a s a p p l i e d t o e v e r y o n e.        I f t h e y c a n s h o w f a c i a l i n v a l i d i t y,

 20   I d o n ' t s e e w h a t a n a s a p p l i e d, " p r o c e s s c l a i m" a d d s, i n a n y

 21   e v e n t.

 22                 S o f o r t h o s e r e a s o n s, Y o u r H o n o r, w e t h i n k t h a t

 23   C o u n t s 2 t o 5 c a n n o t b e c e r t i f i e d.

 24                 T H E C O U R T:      Thank you.

 25                 M R . G I L M A N:      So let me turn to Count 1.
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 40 of 46 Pageid#: 4372
                                                                                                             40



  1                  Now, there are a lot of reasons certification could

  2   also be denied here.                  W e e x p l a i n e d i n o u r b r i e f, Y o u r H o n o r,

  3   t h a t t h i s c a s e d o e s n' t r e a l l y p r e s e n t a n a p p r o p r i a t e f a c i a l

  4   challenge for certification because of different factual

  5   c i r c u m s t a n c e s.   T h e k e y o n e i s n o t i c e.     I was going to get

  6   into the notice discussion a little bit, but I think that was

  7   really well played out is -- how the notice -- and Your

  8   H o n o r' s q u e s t i o n s a b o u t t h e n o t i c e r e a l l y g o t o w h a t h a p p e n e d

  9   t o t h i s p e r s o n?      What happened here?                 What is the court in

 10   Charlottesville to do, which they put in evidence on.                                        What

 11   does a court somewhere else do that they don't, meaning -- I

 12   think what that discussion really showed is that you can't

 13   c o m e t o a s i n g l e d e t e r m i n a t i o n o n w h a t h a p p e n e d w i t h n o t i c e,

 14   how the notice was applied and whether it's constitutional in

 15   a l l c i r c u m s t a n c e s.   I think you really need -- I think as

 16   M s . E c k s t e i n s h o w e d, I t h i n k t h e c o m p l a i n t s h o u l d b e

 17   d i s m i s s e d b e c a u s e i t d o e s n' t s t a t e a c l a i m, b u t i f y o u l e t

 18   t h e c o m p l a i n t g o f o r w a r d, I t h i n k t h a t t h e d i s c u s s i o n t h i s

 19   m o r n i n g s h o w e d w h y y o u c a n ' t j u s t s a y , i n o n e f e l l s w o o p,

 20   y e s , n o t i c e w a s f i n e , n o n o t i c e w a s n o t f i n e, a s t o e v e r y

 21   c o u r t, e v e r y j u d g e, e v e r y c l e r k, e v e r y c o u n t y, e t c e t e r a.

 22                  S o t h e r e' s t h a t.    T h e n, Y o u r H o n o r, t h e r e' s o n l y o n e

 23   last thing I'd like to add.                      In a case that was decided after

 24   t h e b r i e f i n g i n t h i s c a s e c l o s e d, t h e d i s t r i c t c o u r t i n

 25   M o n t a n a, J u d g e H a d d e n , f a c e d a v e r y s i m i l a r i s s u e t h a t Y o u r
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 41 of 46 Pageid#: 4373
                                                                                                            41



  1   H o n o r f a c e s, a n d i t ' s t h e s a m e c a s e i n v o l v i n g t h e M o n t a n a

  2   s t a t u t e a t i s s u e - - t h e M o n t a n a v e r s i o n o f t h e s t a t u t e h e r e.

  3   What that court held was to the extent that an injunction

  4   w o u l d a p p l y t o e v e r y o n e, i t m a k e s n o s e n s e t o c e r t i f y a c l a s s

  5   because certifying a class has administrative problems and

  6   complexities that aren't needed when an injunction for one

  7   p e r s o n, w h i c h w o u l d b e , I g u e s s, t h e c a s e i n a f a c i a l

  8   i n v a l i d i t y c h a l l e n g e, w o u l d a p p l y m o r e b r o a dl y .    So let me

  9   just cite that case.                  It's DeFrancesco v. Fox.                      It's

 10   N o . C V - 1 7 - 6 6 - E U - S C H , a n d a g a i n, t h a t ' s J u d g e H a d d e n f r o m t h e

 11   D i s t r i c t o f M o n t a n a, a n d t h e d e c i s i o n w a s o n J a n u a r y 9 , 2 0 1 9.

 12                 T h e C o u r t d e n i e d c e r t i f i c a t i o n b e c a u s e i t f o u n d t h a t,

 13   "All potential class members in this case would benefit from

 14   an injunction issued on behalf of the individually named

 15   p l a i n t i f f s. "

 16                 T H E C O U R T:     Is he speaking only of a facial

 17   c h a l l e n g e?

 18                 M R . G I L M A N:     I t ' s u n c l e a r f r o m t h e d e c i s i o n, Y o u r

 19   H o n o r.    I t ' s a s h o r t d e c i s i o n.     A c t u a l l y, I h a v e a n e x t r a

 20   copy I could hand up at the conclusion of argument to make it

 21   e a s i e r f o r t h e C o u r t.      B u t i t w o u l d h a v e t o b e , I t h i n k,

 22   because it would only be an as-applied -- as-applied --

 23                 T H E C O U R T:     I t h i n k i t w o u l d h a v e t o b e o n l y f a c i a l.

 24                 M R . G I L M A N:     I agree with that, and that's why I'm

 25   addressing that in the context of Count 1, which is
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 42 of 46 Pageid#: 4374
                                                                                                               42



  1   p l a i n t i f f s' f a c i a l c h a l l e n g e.    I think Counts 2 to 5 should

  2   be denied for all the reasons I said about the ability to

  3   pay.      Count 1, to the extent the Court feels it's a true

  4   f a c i a l c h a l l e n g e, t h a t s h o u l d g o f o r w a r d, b u t I t h i n k t h a t

  5   t h e M o n t a n a d e c i s i o n w o u l d a p p l y.

  6                 T H E C O U R T:     O k a y.

  7                 M R . G I L M A N:     T h a n k y o u , Y o u r H o n o r.

  8                 T H E C O U R T:     Thank you.

  9                 M S . L A N G E:     Y o u r H o n o r, I w a n t t o s t a r t w i t h t h e l a s t

 10   p o i n t f i r s t, t h e M o n t a n a c a s e, a n d t h e n w o r k m y w a y

 11   b a c k w a r d s.

 12                 F i r s t, w i t h r e s p e c t t o t h a t d e c i s i o n, i t w a s c l e a r

 13   that the injunction was going to benefit -- it was going to

 14   cease all operations of enforcing that statute if the Court

 15   r u l e d i n f a v o r o f t h e p l a i n t i f f.        B u t a l s o, t h e t r e a t i s e s

 16   d i s a g r e e w i t h t h a t a p p r o a c h.      N e w b e r g o n C l a s s A c t i o ns s a y s

 17   t h a t w h e n 2 3 ( b ) ( 2 ) c i r c u m s t a n c e a r e p r e s e n t, u n i t a r y

 18   a d j u d i c a t i o n i s n o t o n l y p r e f e r a b l e, b u t i t i s a l s o

 19   e s s e n t i a l.

 20                 We need to have this determination be applied across

 21   t h e b o a r d.     T h e r e' s n o r e a s o n t o l i m i t i t t o j u s t t h e n a m e d

 22   plaintiffs in this case.                      If their conduct is determined to

 23   b e u n c o n s t i t u t i o n a l, c e r t i f y i n g a c l a s s a n d e n f o r c i n g t h a t a s

 24   t o t h e c l a s s w i l l p r o v i d e t h e a p p r o p r i a t e r e m e d y.

 25                 L o o k i n g a t t h e f a c i a l c h a l l e n g e i t s e l f, w h a t t h e y
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 43 of 46 Pageid#: 4375
                                                                                                              43



  1   refer to -- the individualized hearings they believe is going

  2   t o b e p a r a d e d t h r o u g h t h i s c o u r t h o u s e, t h a t i s a g a i n r e l y i n g

  3   o n t h e m i s c o n s t r u c t i o n o f o u r c l a i m s.       We're focusing on what

  4   M r . B l a n k r e f e r r e d t o a s t y p e t w o , w h e n t h e r e i s n o n o t i c e,

  5   no hearing and no ability to pay.                             T h e s u s p e n s i o ns o c c u r

  6   a u t o m a t i c a l l y a f t e r d e f a u l t.   I t d o e s n' t m a t t e r w h a t h a p p e n e d

  7   p r i o r t o t h a t d e f a u l t.       A s y o u s a i d e a r l i e r, m a y b e a p e r s o n

  8   was able to pay days 1 through 15, but then their job was

  9   f u r l o u g h e d.   They were not able to get those government

 10   checks or they lost their job.                           C i r c u m s t a n c e s c h a n g e, a n d

 11   that is why it's important at the time of default that

 12   consideration is taken into account of their ability to pay

 13   and that notice is provided in a hearing at the time of

 14   d e f a u l t, a n d t h a t i s t h e f o c u s o f o u r c l a i m.              When that

 15   o c c u r s, t h e c o n d u c t o n b e h a l f o f t h e c o m m i s s i o n e r i s u n i f o r m.

 16   They get the electronic transmission that default has

 17   o c c u r r e d a n d t h e l i c e n s e i s s u s p e n d e d.       No notice is provided

 18   t o t h e i n d i v i d u a l s.     No hearing is provided and no ability to

 19   p a y i s t a k e n i n t o c o n s i d e r a t i o n.

 20                 With respect to Counts 2 through 5, they say that

 21   p r o o f o f f i n a n c i a l c i r c u m s t a n c e s i s n e c e s s a r y.     If you look

 22   at -- I will agree that for an equal protection

 23   d e t e r m i n a t i o n, w h i c h w e h a v e p l e d , a n d w h i c h o u r n a m e d

 24   p l a i n t i f f s w i l l b e a b l e t o p r o v e, a n d w h i c h A d r a i n n e J o h n s o n

 25   has already testified to before this court of her inability
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 44 of 46 Pageid#: 4376
                                                                                                                 44



  1   t o p a y - - t h a t t h a t f a c t w i l l c o m e i n t o p l a y.              But what you

  2   look to with certification is what is the form of relief that

  3   i s b e i n g r e q u e s t e d, a n d d o e s t h a t a p p l y u n i f o r m l y a c r o s s t h e

  4   b o a r d.    And it does.               E v e r y s i n g l e V i r g i n i a r e s i d e n t, w h e t h e r

  5   t h e y' r e w e l l o f f o r n o t i n g r e a t f i n a n c i a l c i r c u m s t a n c es , h a s

  6   t h e r i g h t t o r e c e i v e n o t i c e, a h e a r i n g, a n d a n a b i l i t y t o p a y

  7   d e t e r m i n a t i o n, b e c a u s e c i r c u m s t a n c e s c h a n g e.   We don't know

  8   who is going to be able to make those payments on day 30 or

  9   day 29 or day 120.                  T h o s e c i r c u m s t a n c es c h a n g e, a n d s o t h a t' s

 10   w h y b e f o r e t h e d e p r i v a t i o n h a p p e n s, w e n e e d t o m a k e t h a t

 11   a s s e s s m e n t.

 12                 H e r e ' s t h e o t h e r t h i n g.        We had Dr. Peterson testify

 13   a t t h e p r e l i m i n a r y i n j u n c t i o n h e a r i n g, a n d h i s e x p e r t

 14   testimony showed that this statute disproportionately affects

 15   p o o r p e o p l e.      The Commonwealth -- Governor McAuliffe has

 16   h i m s e l f s a i d t h a t 6 5 0 , 0 0 0 i n d i v i d u a l s h a d t h e i r d r i v e r' s

 17   l i c e n s es s u s p e n d e d b e c a u s e o f t h e i r i n a b i l i t y t o p a y - - t h e i r

 18   i n a b i l i t y.     Y e s , t h a t i s t h e f o c u s, t h a t i s t h e r e a s o n f o r

 19   t h i s l a w s u i t t o e x i s t, i s t o p r o t e c t - - o r t h o s e c o u n t s, I

 20   g u e s s.    B u t e v e r y b o d y c a n f a l l i n t o t h a t b u c k e t.         Everybody

 21   c a n g e t t h e r e l i e f w e r e q u e s t.          If a constitutional process

 22   i s p u t i n p l a c e a n d a n a b i l i t y t o p a y h e a r i n g i s a f f o r d e d,

 23   only the poor people are actually going to have that benefit

 24   o f t h e d e t e r m i n a t i o n s.      But none of that has to happen before

 25   t h i s C o u r t.      All that has to be determined is whether the
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 45 of 46 Pageid#: 4377
                                                                                                              45



  1   process in place right now is constitutional or

  2   u n c o n s t i t u t i o n a l.   And our position is it's unconstitutional

  3   a n d w e n e e d t h e r e l i e f f r o m y o u t o g i v e i t c l a s s- w i d e e f f e c t.

  4                  Another point is that courts are uniform that

  5   individualized hearings or determination that every class

  6   member is injured is not necessary for a (b)(2)

  7   c e r t i f i c a t i o n.    A g a i n, t h e f o c u s i s o n t h e r e m e d y t h a t t h e

  8   class is seeking and whether that will have uniform

  9   a p p l i c a t i o n; a n d h e r e , i t d o e s .     We set that out in the

 10   b r i e f s.

 11                  This case reminds me of the case that was before Your

 12   H o n o r a f e w y e a r s a g o , H a r r i s v . R a i n e y, w h i c h w a s d e a l i n g

 13   with individuals who -- at a prison -- female prison

 14   p o p u l a t i o n - - w h o w e r e h a v i n g i n s u f f i c i e n t m e d i c a l t r e a t m e n t.

 15   Not every single person in that prison population necessarily

 16   had gotten sick or injured and needed to get that medical

 17   t r e a t m e n t, b u t w h a t w a s i m p o r t a n t w a s p u t t i n g i n p l a c e

 18   sufficient medical treatment in case those individuals do

 19   become injured or sick so that they can get the appropriate

 20   m e d i c a l t r e a t m e n t.    That is exactly what's going on here.

 21   Maybe right now, not every single Virginia resident will take

 22   t h e b e n e f i t o f h a v i n g a n i n a b i l i t y t o p a y h e a r i n g, b u t t h e y

 23   need to be given that opportunity should their circumstances

 24   c h a n g e.

 25                  A g a i n, t h e f o c u s h e r e - - j u s t o n e p o i n t I w a n t t o
Case 3:16-cv-00044-NKM-JCH Document 193 Filed 06/03/19 Page 46 of 46 Pageid#: 4378
                                                                                                           46



  1   make about the reference to Counts 2 through 5 is if you look

  2   at what the remedy is afforded in the Bearden case, it is all

  3   a b o u t p u t t i n g i n p l a c e t h e p r o c e s s, p u t t i n g i n p l a c e t h e

  4   i n a b i l i t y t o p a y h e a r i n g, a n d y o u n e e d t o d o t h a t a c r o s s t h e

  5   b o a r d, a n d t h a t ' s w h y o u r c l a s s i n c l u d e s e v e r y b o d y t h a t c a n

  6   face the suspension scheme under Section 46.2-395.

  7                I h a v e n o t h i n g f u r t h e r, Y o u r H o n o r.

  8                T H E C O U R T:     Thank you.

  9                If that's all then -- thank you all.

 10                M R . B L A N K:     T h a n k y o u , Y o u r H o n o r.

 11                T H E C O U R T:     R e c e s s.

 12                M s . E c k s t e i n:    Y o u r H o n o r, m a y I p a s s u p t h e M o n t a n a

 13   c a s e m y c o l l e a g u e r e f e r e n c e d?

 14                T H E C O U R T:     Y e s , p l e a s e.

 15                ( S a i d d o c u m e n t h a n d e d t o t h e C o u r t. )

 16                (Proceedings concluded at 12:19 p.m.)

 17

 18   "I certify that the foregoing is a correct transcript from

 19   t h e r e c o r d o f p r o c e e d i n g s i n t h e a b o v e- e n t i t l e d m a t t e r.

 20

 21

 22   /s/Sonia Ferris                                            J u n e 3 , 2 0 1 9"

 23

 24

 25
